 



Exhibit 10.42
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
COLLABORATION AND LICENSE AGREEMENT
     This Collaboration and License Agreement (the “Agreement”) is made and
entered into effective as of June 6, 2003 (the “Effective Date”), by and between
Micromet AG, having its principal place of business at Staffelseestrasse 2,
81477, Munich, Germany (“Micromet”), and MedImmune, Inc., having its principal
place of business at 35 W. Watkins Mill Road, Gaithersburg, MD 20878
(“MedImmune”). Micromet and MedImmune each may be referred to herein
individually as a “Party,” or collectively as the “Parties.”
Recitals
     A. Micromet is developing MT103 (as defined below).
     B. MedImmune is a biotechnology company with experience in the development
and commercialization of pharmaceutical products.
     C. Micromet and MedImmune desire to collaborate on the development of
Licensed Products to obtain marketing approval of such products for various
indications in the countries of North America, and thereafter to have MedImmune
commercialize Licensed Product in these countries.
     D. Micromet and MedImmune desire to have MedImmune develop a commercial
scale manufacturing process for Licensed Products developed under this
Agreement, and thereafter to have MedImmune produce Licensed Product for the
Parties.
     E. Micromet desires to have MedImmune grant a loan in the amount of
€10,000,000 secured by a note convertible into Micromet preferred stock, and
MedImmune desires to make such loan.
     In consideration of the foregoing premises and the mutual promises and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
Agreement
1. Definitions
     When used in this Agreement, capitalized terms will have the meanings as
defined below and throughout the Agreement.
     1.1 “Affiliate” means a legal entity that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with a Party. For purposes of this definition only, “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means (a) the possession, directly or indirectly, of the power to direct the
management or policies of a legal entity, whether through the ownership of
voting

 



--------------------------------------------------------------------------------



 



securities or by contract relating to voting rights or corporate governance, or
(b) the ownership, directly or indirectly, of more than 50% of the voting
securities or other ownership interest of a legal entity; provided, however,
that if local law restricts foreign ownership, control will be established by
direct or indirect ownership of the maximum ownership percentage that may, under
such local law, be owned by foreign interests.
     1.2 “Applicable Law” means the laws, rules, and regulations, including any
statutes, rules, regulations, or other requirements, that may be in effect from
time to time and that apply to the development, manufacture, registration, and
marketing of Licensed Product in the United States and the European Union and
its member states, including any such statutes, rules, regulations, or other
requirements of the FDA and the EMEA. If MedImmune is manufacturing Licensed
Product for sale in Japan, the term “Applicable Law” will be deemed to include
the laws, rules, and regulations, including any rules, regulations, or other
requirements of the Ministry of Health, Labor and Welfare and any other Japanese
regulatory authorities, that may be in effect from time to time and apply to the
development, manufacture, registration, and marketing of Licensed Product in
Japan.
     1.3 “BiTE Molecule” means a polypeptide comprising a bi-specific Single
Chain Antibody binding to T-cells.
     1.4 “BiTE Product” means any composition or formulation containing a BiTE
Molecule.
     1.5 “BLA” means a Biologics License Application filed with the FDA in
conformance with applicable laws and regulations.
     1.6 “cGMP” means current Good Manufacturing Practices as contained in 21
CFR Parts 210 and 211 as amended from time to time, and the equivalent
Applicable Laws in jurisdictions outside the United States.
     1.7 “Clinical Trial Materials” means Licensed Product formulated in
accordance with applicable specifications, and placebo of such formulations, for
administration to patients in clinical trials.
     1.8 “Collaboration Technology” means Joint Collaboration Technology,
MedImmune Collaboration Technology and Micromet Collaboration Technology.
     1.9 “Commercial Process” means a commercial scale manufacturing process for
a Licensed Product that is compliant with all Applicable Laws.
     1.10 “Commercialization” means the marketing, promotion, advertising,
selling or distribution of a pharmaceutical product in a country after Marketing
Approval has been obtained in such country for such product. The term
“Commercialize” has a correlative meaning.
     1.11 “Commercially Reasonable Efforts” means those efforts consistent with
the exercise of prudent scientific and business judgment, as applied by a Party
to the development of its own research or development projects at a similar
stage of development or Commercialization

2



--------------------------------------------------------------------------------



 



of pharmaceutical products of similar market potential and market size, at a
similar stage in the product life cycle, taking into account the risk of
development or Commercialization of the product, the cost-effectiveness of
efforts or resources, the competitiveness of alternative products that are or
are expected to be in the marketplace, the scope and duration of patent rights
or other proprietary rights related to the product, the profitability of the
product and alternative products and other relevant commercial factors.
     1.12 “Control” and, with correlative meaning, the term “Controlled,” means,
with respect to any Patent, Know-How, or other intellectual property right of a
Party, the ability to grant the other Party access, a license or a sublicense
(as applicable) or right to use such Patent, Know-How, or intellectual property
right as provided in this Agreement without violating the terms of any agreement
or other arrangement with any Third Party existing at the time such Party would
be required under this Agreement to grant the other Party such access, license,
sublicense or right of use.
     1.13 “Development Activities” means any activities to be performed in
connection with the development of Licensed Product pursuant to a Development
Plan, including any in vitro or in vivo studies, clinical studies in humans, and
the preparation and filing of BLAs and MAAs.
     1.14 “Development Cost” means the aggregate amount of costs incurred by
Micromet in development of MT103, including Commercial Process development and
regulatory filing costs, as determined in a reasonable manner consistent with
Micromet’s normal internal cost accounting practices and in accordance with
generally accepted accounting principles, consisting of: (i) [***], (ii) [***],
(iii) [***] including [***] and [***], [***], and [***] and [***], (iv) [***].
     1.15 “Development Plan” means the development plan for a Licensed Product,
as approved pursuant to Section 2 and as may be amended pursuant to the terms of
this Agreement.
     1.16 “EMEA” means the European Medicines Evaluation Agency and any
successor agency thereof.
     1.17 “FDA” means the United States Food and Drug Administration and any
successor agency thereof.
     1.18 “FTE” means the equivalent of a total of [***] per year of scientific
or technical work on or directly related to the execution or implementation of a
Research Plan or a Development Plan or other tasks to be performed under this
Agreement, carried out by a qualified employee of a Party, except to the extent
included in [***] Costs. Scientific or technical work includes performing
research, experimental laboratory work, developing manufacturing processes for
Licensed Product, conducting pre-clinical and clinical development of Licensed
Product, recording and writing up results, reviewing literature and references,
holding scientific discussions, and attending conferences in the relevant field.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------



 



     1.19 “FTE Rate” means US$[***], for [***], and #eu#[***] for [***], which
amount includes, for each FTE, [***] [***] and [***] (excluding items provided
for separately in the Development Plan), [***], [***], [***], and a [***] plus
[***].
     1.20 “Fully-Burdened Manufacturing Cost” means the consolidated fully
burdened cost incurred by MedImmune in the manufacture of Licensed Product,
consisting of: (i) [***]; (ii) [***]; (iii) [***] of [***] and [***], excluding
any [***] or [***]; (iv) a charge for [***] and [***] of [***] and [***]; (v)
[***] and [***]; (vi) a charge for [***] for [***] and [***]and [***]and
[***]and [***]and [***]; and (vii) charges for [***] or [***]; and (viii) [***]
that are paid to [***] with respect to [***]; in each of the above cases to the
extent reasonably allocable to the manufacture of Licensed Product as determined
in accordance with United States generally accepted accounting principles as
applied by MedImmune consistently for all its products. To the extent that
manufacturing of Licensed Product or any component thereof is performed for
MedImmune by a Third Party, amounts paid by MedImmune to such Third Party in
connection with the manufacturing of Licensed Product or any component thereof,
excluding any process development amortization costs paid to such Third Party as
a result of such Third Party performing development work on a Commercial Process
for MedImmune, will be added to the aggregate amount of the foregoing items (i)
through (viii).
     1.21 “IND” means an Investigational New Drug Application filed with the
FDA.
     1.22 “Independent MedImmune Technology” means any Patent or Know-How, other
than Collaboration Technology, that (a) is Controlled by MedImmune or its
Affiliates at any time during the Term, and (b) claims or covers the
composition, use, or manufacture of a Licensed Product, or compounds or
materials used or employed in the manufacture or use thereof or, in the case of
Know-How, is useful with respect to any of the foregoing.
     1.23 “Independent Micromet Technology” means: (a) any Know-How (i) that, as
of the Effective Date, has been used or is being used by Micromet with respect
to research, development, or production of Licensed Products, or (ii) that is
Controlled by Micromet at any time during the Term, in each case to the extent
that such Know-How is useful with respect to the research, development, or
production of Licensed Products; and (b) any Patent (i) that is owned by or
licensed to Micromet as of the Effective Date, (ii) that becomes owned by
Micromet at any time during the Term, except to the extent that such Patent is
acquired from a Third Party under terms that prevent Micromet from granting the
licenses contemplated herein, or (iii) that is licensed to Micromet by a Third
Party under an agreement entered into after the Effective Date and as to which
Micromet has the right to grant the sublicenses contemplated herein, and in each
of the foregoing cases only to the extent that such Patent claims or covers a
Licensed Product or the manufacture or use thereof or compounds or compositions
used or employed in the manufacture or use of a Licensed Product. Independent
Micromet Technology includes the Patents listed in Exhibits A-1, A-2 and A-3.
     1.24 “JDC” has the meaning set forth in Section 2.1.1.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4



--------------------------------------------------------------------------------



 



     1.25 “Joint Collaboration Technology” means any Patents and Know-How made
or generated jointly by employees, or Third Party agents or independent
contractors of both Parties or their Affiliates during the course of, in
furtherance of, and as a direct result of such employees, agents or independent
contractors performing an activity pursuant to this Agreement.
     1.26 “JPT” has the meaning set forth in Section 2.2.1.
     1.27 “JPT Leader” has the meaning set forth in Section 2.2.1.
     1.28 “Know-How” means (a) any scientific or technical information, results
and data of any type whatsoever, in any tangible or intangible form whatsoever,
including databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, medicinal chemistry, biological, chemical,
biochemical, toxicological and clinical test data, analytical and quality
control data, stability data, studies and procedures, and manufacturing process
and development information, results and data, and (b) any biological, chemical,
or physical materials.
     1.29 “Lead Product” means MT103 or any Replacement Product selected by the
JDC pursuant to Section 3.5 as a successor to the then-current Lead Product.
     1.30 “Lead Product Process” means a Commercial Process for the Lead
Product.
     1.31 “Licensed Product” means MT103 and any Replacement Product, in each
case, alone or as part of a composition or formulation.
     1.32 “Licensed Technology” means the Independent Micromet Technology, the
Micromet Collaboration Technology, and Micromet’s rights and interest in Joint
Collaboration Technology.
     1.33 “MAA” means a marketing approval application filed with the EMEA, and
any corresponding applications in countries or territories other than the
European Union and other than the United States.
     1.34 “Marketing Approval” means the approval of a BLA or MAA, and any
pricing and reimbursement approvals to the extent required by Applicable Law
prior to the marketing and sale of pharmaceutical products in a country.
     1.35 “MedImmune Collaboration Technology” means any Patents and Know-How,
other than MedImmune Process Technology, made or generated solely by employees,
or Third Party agents or independent contractors of MedImmune or its Affiliates
during the course of, in furtherance of, and as a direct result of such
employees, agents or independent contractors performing an activity pursuant to
this Agreement.
     1.36 “MedImmune Process Technology” means any Patents and Know-How made or
generated solely by employees, or Third Party agents or independent contractors
of MedImmune or its Affiliates during the course of, in furtherance of, and as a
direct result of such employees, agents or independent contractors performing an
activity pursuant to this Agreement, in each case that is useful for the
manufacture of a Licensed Product.

5



--------------------------------------------------------------------------------



 



     1.37 “Micromet Collaboration Technology” means any Patents and Know-How,
made or generated solely by employees, or Third Party agents or independent
contractors of Micromet or its Affiliates during the course of, in furtherance
of, and as a direct result of such employees, agents or independent contractors
performing an activity pursuant to this Agreement.
     1.38 “MT103” means the BiTE Product containing the BiTE Molecule with the
amino acid sequence set forth in Exhibit B.
     1.39 “MT103 Patents” means (a) patent applications [***] entered as
national phases of [***]; and (b) any related Patents.
     1.40 “Net Sales” means the gross amount invoiced to Third Parties or
received from Third Parties without prior invoice by a Party, its Affiliates, or
any of their sublicensees for the sale of a Licensed Product, less: (a) trade,
quantity and cash discounts allowed; (b) commissions, discounts, refunds,
rebates (including federal, state or local government rebates), chargebacks,
retroactive price adjustments, all to the extent allowed; (c) refunds or credits
for actual returns of a Licensed Product; (d) any tax imposed on the production,
sale, delivery or use of a Licensed Product, including, without limitation,
sales, use, excise or value added taxes, other than income taxes; (e) freight
and insurance costs included in the gross amount invoiced; (f) a reasonable
allowance for distribution expenses; and (g) actual write-offs of uncollectible
accounts receivable. Such amounts will be determined from the books and records
of the applicable Party, Affiliate, or sublicensee in accordance with United
States generally accepted accounting principles as applied by such entity
consistently across its products. “Net Sales” excludes any amounts invoiced or
received in connection with any transfers of a Licensed Product between a Party
and its Affiliates or their sublicensees who have the right to Commercialize a
Licensed Product.
     1.41 “Patents” means (a) all patents and patent applications in any country
or supranational jurisdiction, and (b) any provisionals, substitutions,
divisions, continuations, continuations in part, reissues, renewals,
registrations, confirmations, reexaminations, extensions, supplementary
protection certificates and the like, of any such patents or patent
applications.
     1.42 “Pivotal Trial” means a clinical trial that is of size and design
agreed to by the FDA that is appropriate to establish that a pharmaceutical
product is safe and effective for its intended use, to define warnings,
precautions and adverse reactions that are associated with the pharmaceutical
product in the dosage range to be prescribed, and to support Marketing Approval
of such pharmaceutical product or label expansion of such pharmaceutical
product.
     1.43 “Replacement Product” means any BiTE Molecule, other than MT103, that
binds to [***], alone or as part of a composition or formulation.
     1.44 “Research Plan” has the meaning set forth in Section 3.5.3.
     1.45 “Royalty Term” has the meaning set forth in Section 10.4.2.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

6



--------------------------------------------------------------------------------



 



     1.46 “Single Chain Antibody” means a single chain polypeptide having a
binding affinity for a cell surface antigen, and comprising: (a) a first
polypeptide segment having a light chain variable region, (b) a second
polypeptide segment having a heavy chain variable region, and (c) at least one
peptide linker linking the first and second polypeptide segments into a single
chain polypeptide.
     1.47 “Technology Acquisition Agreement” means any agreement entered into
before or after the Effective Date between a Party and a Third Party under which
such Party is granted a license to or is assigned (a) any of such Third Party’s
Patents that claim the composition, use, or manufacture of Licensed Product, or
(b) any of such Third Party’s Know-How that covers or is useful with respect to
the composition, use, or manufacture of Licensed Product. The Technology
Acquisition Agreements of Micromet that exist as of the Effective Date are
listed in Exhibit C.
     1.48 “Technology Acquisition Payments” means license fees, milestone
payments, or royalties payable by a Party to a Third Party under any Technology
Acquisition Agreement in connection with the development or Commercialization of
a Licensed Product.
     1.49 “Territory” means the United States of America, Canada, and Mexico,
and any territories or possessions of the foregoing countries.
     1.50 “Third Party” means any entity other than Micromet, MedImmune or their
respective Affiliates.
     1.51 “Upstream Licensor” means Micromet’s licensor of the [***] Patent.
     1.52 “Valid Claim” means an issued claim of an issued patent that has not
(a) expired or been canceled, (b) been declared invalid by a decision of a court
or other appropriate body of competent jurisdiction that has not been appealed
or that is not appealable, (c) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise, or (d) been abandoned or disclaimed.
     1.53 “[***] Patent” means the patent listed in Exhibit D.
2. Collaboration Governance
2.1 Joint Development Committee.
     2.1.1 Establishment of the JDC. The Parties will establish a joint
development committee (the “JDC”), which will oversee the development of
Licensed Products under this Agreement. Each Party will appoint two employees to
serve as their representatives on the JDC. From time to time, Micromet and
MedImmune each may substitute any of its representatives on the JDC. The JDC
will meet in person not less than once every calendar semester. Each Party will
bear its own costs associated with holding and attending such meetings. Subject
to the provisions of this Section 2, the JDC will establish its own procedural
rules for its operation.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

7



--------------------------------------------------------------------------------



 



          2.1.2 Tasks of the JDC. The JDC will: (a) determine indications to be
pursued in the development of each Licensed Product in addition to the
indications set forth in the applicable Development Plan; (b) review and approve
any updates or amendments to each Research Plan and Development Plan proposed by
the JPT; (c) review the product lifecycle plans of the Parties for Licensed
Products, including indication and label expansions, new dosage forms, and new
formulations or delivery systems; and (d) take such other actions as are
expressly delegated to the JDC in this Agreement.
          2.1.3 JDC Meetings. Each Party will designate one of its
representatives on the JDC as a co-chairperson. The co-chairpersons will be
responsible for organizing the meetings of the JDC and for setting the agenda of
the meetings. An agenda will be agreed upon by the co-chairpersons and be
distributed to the Parties no less than one week before any JDC meeting. Upon
prior written notice to the other Party, a Party may, in its discretion, invite
non-voting employees, consultants or advisors (which consultants and advisors
will be under an obligation of confidentiality no less stringent than the terms
set forth in Section 12) to attend any meeting of the JDC. Each meeting of the
JDC will include at least one representative from each Party.
          2.1.4 Meeting Minutes. Minutes will be kept of all JDC meetings by the
hosting Party and sent to all members of the JDC for review and approval within
7 days after each meeting. Minutes will be deemed approved unless any member of
the JDC objects to the accuracy of such minutes by providing written notice to
the other members of the JDC within 14 days of receipt of the minutes. In the
event of any such objection that is not resolved by mutual agreement of both
co-chairpersons, such minutes will be amended to reflect such unresolved
dispute.
          2.1.5 Decision Making.
               (a) The JDC will take action by unanimous consent of its members,
with each representative having a single vote, or by a written resolution signed
by all of the representatives.
               (b) If the JDC is unable to reach unanimous consent on a
particular matter, then the matter will be referred to the Chief Executive
Officers of the Parties who will use good faith efforts to resolve such matter.
If such officers fail to resolve such matter, then: (a) if such matter is
primarily related to the development of Licensed Product in the Territory or the
development of a Commercial Process, the Chief Executive Officer of [***] will
finally decide the issue; and (b) if such matter is primarily related to the
development of Licensed Product outside the Territory, the Chief Executive
Officer of [***] will finally decide the issue.
               (c) Notwithstanding the provisions in this Section 2.1.5 above,
if the matter concerns a dispute regarding the interpretation of this Agreement,
the performance or alleged nonperformance of a Party’s obligations under this
Agreement, or any other alleged breach of this Agreement, such matter will be
decided in accordance with the terms of Section 20.4.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

8



--------------------------------------------------------------------------------



 



               (d) The JDC will not have any power to amend this Agreement and
will have only such powers as are specifically delegated to it under this
Agreement. Without limiting the preceding sentence, the Parties understand and
agree that the JDC has no decision-making authority with respect to
Commercialization of any Licensed Product .
     2.2 Joint Project Team.
          2.2.1 Establishment of the JPT. Promptly after the Effective Date, the
JDC will establish a joint project team consisting of an adequate number of
employees of both Parties that will be responsible for managing the execution of
each Development Plan (the “JPT”). Each Party will designate one of its JPT
members as the co-leader of the JPT (each, a “JPT Leader”). The JPT Leaders may,
in their discretion, create sub-teams of the JPT for the purpose of carrying out
specific tasks provided for in a Development Plan.
          2.2.2 Decision Making. The JPT will act by unanimous consent of its
members or by a written resolution signed by both JPT Leaders. If the JPT is
unable to reach unanimous consent on a particular matter, either JPT Leader may
refer such matter to the JDC for resolution.
          2.2.3 Development Plan. The initial Development Plan for MT103 is
attached as Exhibit E. The JPT will prepare and update each Development Plan for
approval by the JDC from time to time, but in any case at least semi-annually.
          2.2.4 Reporting. Within 30 days after the end of each calendar quarter
and at least one week prior to any JDC meeting, the JPT Leaders will provide to
the JDC a written progress report, which will describe the progress made in the
execution of each Development Plan since the last such report. In addition to
the progress reports provided hereunder, it is contemplated that the Parties and
the JPT Leaders will maintain informal communications through the JDC on their
day-to-day activities under this Agreement.
3. Development of Licensed Products
     3.1 Technology Transfer.
          3.1.1 As further specified in the applicable Development Plan,
Micromet will transfer to MedImmune: (a) the manufacturing process for MT103 as
it exists on the Effective Date in [***] scale, including the analytical methods
relating to MT103; and (b) certain material information relating to MT103,
including preclinical and clinical analytical assays, preclinical and clinical
data, and copies of any regulatory filings. MedImmune will reimburse Micromet
for any reasonable and documented out-of-pocket expenses (including payments
made to Micromet’s consultants and independent contractors) incurred by Micromet
to a Third Party in connection with the technology transfer described in this
Section 3.1.1 to the extent that Micromet is requested by MedImmune in writing
to incur such expenses.
          3.1.2 During the Term on a periodic basis, Micromet will transfer to
MedImmune Know-How that is Licensed Technology known to Micromet and that is
useful with
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

9



--------------------------------------------------------------------------------



 



respect to the research, development, or production of a Licensed Product or
Commercial Process being developed by MedImmune pursuant to a Development Plan.
Micromet will effect the above technology transfer in accordance with procedures
agreed upon by the JDC. MedImmune will reimburse Micromet for any reasonable and
documented out-of-pocket expenses (including payments made to Micromet’s
consultants and independent contractors) incurred by Micromet to a Third Party
in connection with the technology transfer described in this Section 3.1.2 to
the extent that Micromet is requested by MedImmune in writing to incur such
expenses.
          3.1.3 For the avoidance of doubt, Micromet will not have any
obligation under this Agreement to disclose or transfer any Know-How relating to
the creation or characterization of BiTE Molecules, including protein
engineering, the selection or determination of the amino acid sequence of
proteins relevant for the function of BiTE Molecules, except as necessary to
perform development of a Licensed Product under a Development Plan or Research
Plan.
          3.1.4 During the Term on a periodic basis, MedImmune will transfer to
Micromet Know-How that is MedImmune Collaboration Technology or Joint
Collaboration Technology known to MedImmune and that is useful with respect to
the research, development, or production of a Licensed Product being developed
by Micromet pursuant to a Development Plan. MedImmune will effect the above
technology transfer in accordance with procedures agreed upon by the JDC.
Micromet will reimburse MedImmune for any reasonable and documented
out-of-pocket expenses (including payments made to MedImmune’s consultants and
independent contractors) incurred by MedImmune to a Third Party in connection
with the technology transfer described in this Section 3.1.4 to the extent that
MedImmune is requested by Micromet in writing to incur such expenses.
     3.2 Clinical Development Responsibilities; Development Costs.
          3.2.1 Responsibilities of MedImmune. As set forth in greater detail in
each Development Plan, MedImmune will have the responsibility for (a) performing
any Development Activities necessary to enable the filing of a BLA and, if
applicable, the MAAs in the indications set forth in such Development Plan in
the Territory, and (b) filing and prosecuting such BLA and, if applicable, MAAs
through the grant of Marketing Approval for Licensed Products in the Territory.
MedImmune will not conduct any clinical trial for Licensed Products outside the
Territory without Micromet’s express prior written consent.
          3.2.2 Responsibilities of Micromet. As set forth in greater detail in
each Development Plan, Micromet or its designees may perform in its discretion
and at its own cost any Development Activities in addition to those performed by
MedImmune pursuant to Section 3.2.1 above as may be necessary to obtain
Marketing Approval for Licensed Product in the European Union or any other
countries or territories outside the Territory. Micromet will not conduct any
clinical trial for Licensed Product in the Territory without MedImmune’s express
prior written consent, or as otherwise expressly permitted under this Agreement.
          3.2.3 Approval of Clinical Trials. Each Party will submit to the JDC
the details of each proposed clinical study conducted for Licensed Product at
least 60 days prior to the proposed initiation date of such study. Neither Party
will initiate any clinical trial for

10



--------------------------------------------------------------------------------



 




Licensed Product without the JDC’s express prior written authorization, which
authorization will not be withheld unreasonably or delayed unreasonably.
          3.2.4 Development Costs.
               (a) With respect to the costs and expenses incurred by [***] in
the performance of Development Activities relating to any [***] and [***] that
are ongoing as of the Effective Date and that are necessary to support [***] for
[***] (as determined by the JDC), [***] will bear [***]% of such costs and
expenses incurred after the Effective Date for any such Development Activities
pursuant to the Development Plan for MT103.
               (b) [***] will bear [***]% of the costs and expenses of any [***]
that are necessary to support [***] for [***] (as determined by the JDC) and
that are initiated after the Effective Date pursuant to the Development Plan for
MT103.
               (c) With respect to the costs and expenses incurred by [***]
after the Effective Date, but prior to [***] for [***], in the performance of
Development Activities relating to any clinical studies for MT103, [***] will
bear [***]% of such costs and expenses up to a maximum reimbursement of
US$[***]; provided, however, that any amounts paid to [***] under this
Section 3.2.4(c) will be [***] upon [***] of an [***] for a Licensed Product in
the Territory.
               (d) After the [***] for a Licensed Product, [***] will bear any
costs incurred by [***] in connection with its performance of Development
Activities provided for in the applicable Development Plan; provided, however,
that any costs and expenses incurred by the Parties in connection with a
clinical trial for Licensed Product that, pursuant to a Development Plan, is
conducted jointly by both Parties will be shared by the Parties as follows:
[***]% by MedImmune and [***]% by Micromet.
               (e) Each Party will make any payments due to the other Party
under this Section 3.2.4 [***] based on an invoice and supporting documentation
submitted by such other Party.
          3.2.5 Progress Reports and Exchange of Information.
               (a) The Parties will continuously inform each other of their
Development Activities through their interactions in the JPT and through
progress reports submitted to the JDC. Upon request of a Party, the other Party
will provide the requesting Party copies of clinical trial protocols,
preliminary reports and final reports of any clinical studies performed by it,
and any other information or data reasonably requested by the other Party.
               (b) Each Party hereby grants to the other Party (the “Passive
Party”) the right to use and reference any non-clinical and clinical data
(including raw data, safety data, and efficacy data), clinical trial protocols,
INDs, BLAs, MAAs and other regulatory filings, any Marketing Approvals for
Licensed Product, and any correspondence with any regulatory
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

11



--------------------------------------------------------------------------------



 



authorities relating to any Licensed Product, generated, developed or received
by or on behalf of the granting Party in the course of the performance of this
Agreement, in each case, for the development of Licensed Product and the filing
and prosecution of any INDs, BLAs, and MAAs, and the maintenance of any
Marketing Approvals and other regulatory approvals of Licensed Product by the
Passive Party in the Territory (if MedImmune is the Passive Party) or outside
the Territory (if Micromet is the Passive Party). In addition, if a Party
receives notice of a scheduled meeting or visit with a regulatory authority
relating to such Party’s development, manufacture, or Commercialization of
Licensed Product, then such Party will notify the Passive Party of such meeting
or visit and such Passive Party will have the right to have two representatives
of such Passive Party present at such meeting or visit, provided that such
representatives remain silent observers throughout such meeting or visit. Each
Party will take all necessary and proper acts, and will cause its employees,
Affiliates, agents, and independent contractors to take such necessary and
proper acts, to effectuate the rights of use and reference provided in this
Section 3.2.5(b).
               (c) Prior to the compilation of a final report for any clinical
trial performed pursuant to any Development Plan, the Party conducting such
clinical trial will provide the Passive Party with any data (including raw data,
safety data, and efficacy data) resulting from such trial. The Passive Party may
review such data and make recommendations to the other Party regarding such data
(including, by way of example, the accuracy, presentation, or interpretation
thereof). The Party compiling the final report will reasonably consider and
incorporate the comments provided by a Passive Party under this
Section 3.2.5(c).
          3.2.6 Diligence in the United States.
               (a) MedImmune, itself or through one or more Third Parties, will
use its Commercially Reasonable Efforts to develop the Lead Product for approval
and sale in the United States, and to develop the Lead Product Process. All
efforts of MedImmune’s Affiliates and sublicensees, together with any efforts of
Micromet performed under a Development Plan (to the extent applicable to
MedImmune’s development efforts for the United States), will be considered
efforts of MedImmune for the purpose of determining MedImmune’s compliance with
its obligations under this Section 3.2.6.
               (b) MedImmune will be deemed to have met its obligations under
Section 3.2.6(a) with respect to the Lead Product during such time as MedImmune
is performing the Development Activities with respect to the development of the
Lead Product and Lead Product Process for approval and sale in the United States
set forth in the initial Development Plan for such Lead Product, as may be
amended by unanimous consent of the JDC.
               (c) MedImmune will be deemed to have met its obligations under
Section 3.2.6(a):

12



--------------------------------------------------------------------------------



 



                    (i) for [***], if MedImmune has spent US$[***] in such year
on Development Activities with respect to the development of the Lead Product
and Lead Product Process;
                    (ii) for each of [***], if MedImmune has spent US$[***]
during each such calendar year on Development Activities with respect to the
development of the Lead Product and Lead Product Process;
                    (iii) for each [***], if MedImmune has spent US$[***] in
such calendar year on Development Activities with respect to the development of
the Lead Product and Lead Product Process;
                    (iv) even if MedImmune has not met its minimum spending
obligations set forth in subsections (i) through (iii) above in a particular
calendar year:
                         (1) if [***] it has spent US$[***] in [***] on
Development Activities with respect to the development of the Lead Product and
Lead Product Process;
                         (2) if [***] it has spent US$[***] in [***] on
Development Activities with respect to the development of the Lead Product and
Lead Product Process;
                         (3) if [***] it has spent US$[***] in [***] on
Development Activities with respect to the development of the Lead Product and
Lead Product Process;
                         (4) if at the [***] year thereafter up to the calendar
year of the first Marketing Approval for the Lead Product in the US, it has
spent US$[***] in [***] and the [***] on Development Activities with respect to
the development of the Lead Product and Lead Product Process.
               (d) If Micromet determines that MedImmune has failed to meet its
obligations under Section 3.2.6(a) with respect to the Lead Product and, in
addition, MedImmune is not deemed to have met such obligations pursuant to
Section 3.2.6(b) or 3.2.6(c), then, as the sole and exclusive remedy for such
failure, Micromet will have the right to terminate in the entirety the licenses
granted to MedImmune under this Agreement pursuant to Section 15.2.1.
          3.2.7 Diligence in [***].
               (a) After a Licensed Product receives Marketing Approval in
[***], MedImmune will submit to the JDC a Development Plan for developing such
Licensed Product for sale in [***]. Following approval of such Development Plan
by the JDC pursuant to Section 2.1.2 above, MedImmune will use its Commercially
Reasonable Efforts to perform the Development Activities set forth in each such
Development Plan and to file for Marketing
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

13



--------------------------------------------------------------------------------



 



Approval with respect to such Licensed Product in [***]. All efforts of
MedImmune’s Affiliates and sublicensees will be considered efforts of MedImmune
for the purpose of determining MedImmune’s compliance with its obligations under
this Section 3.2.7. If MedImmune fails to submit such a plan for [***] or, if
such a plan is submitted and approved, and MedImmune fails to undertake such
activities and file for Marketing Approval as provided in the preceding
sentence, then, as its sole and exclusive remedy for such failure, Micromet may
terminate MedImmune’s licenses as provided in Section 15.2 with respect to each
such country with respect to which a plan is not submitted or not executed, as
applicable.
               (b) Notwithstanding Section 3.2.7(a) above, MedImmune may at any
time after first commercial sale of Licensed Product in [***] provide written
notice to Micromet that Commercialization of Licensed Product in either or both
of [***] will have a material adverse effect on [***] that can be generated with
Licensed Product [***]. Any such notice will include copies of marketing studies
and other materials on which MedImmune’s conclusion of such adverse effects are
based. Promptly after receipt of such notice and materials from MedImmune, the
Parties will meet to discuss MedImmune’s conclusion.
               (c) If the Parties agree that MedImmune should not [***], then
MedImmune will be under no obligation under this Agreement to develop, obtain
Marketing Approval for, or sell Licensed Product [***]. MedImmune will provide
Micromet with an annual update, in writing, on the reasons for continuing the
delay of the launch of such Licensed Product [***].
               (d) If Micromet disagrees with MedImmune’s initial assessment or
any annual update thereof that the sale of Licensed Product [***] will have a
material adverse effect on [***] that can be generated with such Licensed
Product [***], Micromet will have the right to submit such dispute to
arbitration in accordance with the provisions of Section 20.4. Micromet will not
have the right to terminate MedImmune’s license [***] until there is a
determination in an arbitration proceeding pursuant to Section 20.4 that the
sale of Licensed Product [***], as the case may be, will not adversely affect
[***] in the Territory as a whole.
     3.3 Process Development.
          3.3.1 Performance of Development Plan.
               (a) As set forth in greater detail in the applicable Development
Plan, MedImmune will develop the Lead Product Process. MedImmune will use the
manufacturing process transferred to it by Micromet pursuant to Section 3.1 as
the basis for the Lead Product Process. MedImmune will bear all costs and
expenses associated with the development of the Lead Product Process.
               (b) Micromet will assist MedImmune in the development of each
Commercial Process being developed by MedImmune through Micromet’s participation
in the JPT and by providing any other assistance reasonably requested by
MedImmune. MedImmune will reimburse Micromet for any reasonable and documented
out-of-pocket expenses and, based
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

14



--------------------------------------------------------------------------------



 



on the FTE Rate, for any FTEs performing Development Activities relating to a
Commercial Process, but only to the extent requested by MedImmune. MedImmune
will make any such payments to Micromet quarterly in arrears based on an invoice
and supporting documentation submitted by Micromet.
          3.3.2 Progress Reports; Access. During the development of each
Commercial Process being developed by MedImmune, MedImmune will keep Micromet
informed through the JPT of MedImmune’s process development activities and
progress on an on-going basis. Further, MedImmune will provide to Micromet, on a
regular basis, any assay data, validation data, standard operating procedures,
reagents and any other materials or protocols, in each case only as necessary
for conducting any release assays relating to the detection, identification, and
characterization of Licensed Product, that MedImmune has generated or used
during the development of each such Commercial Process.
          3.3.3 Third Party Intellectual Property. Each Party will advise the
other Party of Patents owned by a Third Party that are known to a Party and that
may present an infringement risk with respect to Licensed Product or any
Commercial Process that is being developed by MedImmune.
          3.3.4 Exchange of CMC Documentation. Upon completion of development of
each Commercial Process, MedImmune will provide to Micromet, or at the
discretion of MedImmune to the applicable regulatory agency, all necessary CMC
documentation in the possession of MedImmune, its Affiliates or contractors and,
as reasonably requested by Micromet, assistance with the presentation of such
documentation to regulatory authorities outside the Territory, all as required
for filing of an MAA relating to the manufacture of the applicable Licensed
Product by means of such Commercial Process and Micromet will reimburse
MedImmune at the FTE Rate for such assistance.
          3.3.5 Processes for other Licensed Products. Micromet understands and
agrees that MedImmune is not obligated to develop a Commercial Process for any
Licensed Product other than the Lead Product, except as set forth in
Section 3.5.2. However, if MedImmune develops such a Commercial Process,
Micromet will have the rights and obligations set forth in this Section 3.3
(excluding Section 3.3.1(a)) with respect to such Commercial Process.
     3.4 Restrictions on Development and Commercialization of Licensed Products.
          3.4.1 During the Term, Micromet will not itself or through any Third
Party (whether through the grant of a license or otherwise) develop or
Commercialize in the Territory any Licensed Product, except as expressly
permitted under the terms of this Agreement. During the Term, MedImmune will not
itself or through a Third Party, whether through the grant of a license or
otherwise, develop or Commercialize a Licensed Product outside the Territory.
          3.4.2 During the period commencing on the Effective Date and ending on
the earlier of (a) the [***], and (b) any [***] executed by the Parties on the
Effective Date (the
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

15



--------------------------------------------------------------------------------



 



“[***]”), MedImmune hereby covenants not to engage, directly or indirectly, in
the research, development, or Commercialization of any BiTE Product that is not
an “Approved Collaboration Product” under the BiTE Agreement or a Licensed
Product under this Agreement.
     3.5 Development of Replacement Products.
          3.5.1 Commencement. Subject to the terms and conditions of this
Agreement, MedImmune may elect to commence development of a Replacement Product,
as a follow-on product to the Lead Product, contemporaneously with the
development or Commercialization of the Lead Product, or as a substitute for the
then-current Lead Product. If MedImmune intends to commence development of a
Replacement Product, then MedImmune will provide Micromet with written notice of
such intention. Each such notice will identify the cell surface antigen of the
proposed Replacement Product (i.e. [***]) and the desired specifications of the
BiTE Molecule for the proposed Replacement Product.
          3.5.2 Substitution of Lead Product. If MedImmune elects to develop a
Replacement Product as a substitute for the then-current Lead Product, such
Replacement Product will be deemed the new Lead Product upon approval of a
Research Plan for such product by the JDC, and MedImmune may discontinue
development of the replaced Lead Product; provided, however, that if MT103 is
replaced in this way, MedImmune will continue with the development of the
Commercial Process for MT103 under the terms of this Agreement for so long as
Micromet is continuing development of MT103 outside the Territory.
          3.5.3 Research Plan. Promptly after submission of an antigen for a
proposed Replacement Product pursuant to Section 3.5.1, the JPT will prepare a
plan for the construction of BiTE Molecules binding to such antigen, and the
pre-clinical development of Replacement Products binding to such target up to
and including the filing of an IND for such products (each such plan, a
“Research Plan”). Each such Research Plan will provide for Micromet to construct
the BiTE Molecules and, if applicable, to perform any re-engineering thereof,
and will include a detailed set of features or specifications for such BiTE
Molecules. Each Research Plan will include a budget of the costs and expenses to
be incurred by the Parties and their subcontractors in the performance of the
tasks and activities described in such Research Plan. Any changes to the
Research Plan, including changes to the target dates included in the Research
Plan or the budget, will be discussed in the JPT. The JPT will submit each
Research Plan to the JDC for approval. Promptly after the JDC approves a
Research Plan developed by the JPT, the JPT will meet to prepare a Development
Plan for the applicable Replacement Product, as set forth in Section 2.2.2 of
this Agreement. The JPT will update each Research Plan for approval by the JDC
from time to time, but in any case at least semi-annually.
          3.5.4 Creation and Selection of BiTE Molecules. No later than [***]
after the approval of each Research Plan by the JDC, Micromet will commence with
the construction of BiTE Molecules, and will create BiTE Molecules that meet the
specifications contained in such Research Plan. Micromet will present the JDC
with any BiTE Molecules meeting the applicable criteria, and the JDC may select
one or more of such BiTE Molecules as a Replacement Product
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

16



--------------------------------------------------------------------------------



 



for further development under the terms and conditions set forth in this
Section 3. Micromet will not be obligated to initiate work under more than one
Research Plan during any [***] period.
          3.5.5 Research and Development Costs.
               (a) If MedImmune elects to develop a Replacement Product (i) as a
substitute for the then-current Lead Product and Micromet is continuing
development of a Licensed Product outside the Territory, or
(ii) contemporaneously with the development or Commercialization of the Lead
Product, then this Section 3.5.5(a) will govern the allocation of costs incurred
by the Parties in connection with the performance of the Research Plan for such
Replacement Product. MedImmune will bear the costs and expenses incurred by
MedImmune in the performance of activities under such Research Plan. MedImmune
will reimburse Micromet for any costs and expenses incurred by Micromet in the
performance of any activities provided for in such Research Plan. Micromet
employees will be charged on an hourly basis at the FTE Rate. Goods and services
provided by Third Parties specified and agreed upon in the Research Plan that
are paid by Micromet will be charged at [***]. In no event will MedImmune be
obligated to make any payments to Micromet for research activities that are not
included in the applicable Research Plan or that are in excess of [***]% of the
amount included in the budget of such Research Plan for a calendar year, unless
such expenses have been approved in writing by the JDC in advance. In no event
will Micromet be obligated to incur costs and expenses for research activities
that are not included in the applicable Research Plan or costs and expenses in
excess of the amount included in the budget of such Research Plan, unless such
costs and expenses have been approved in writing by the JDC in advance.
MedImmune will pay any costs and expenses incurred by Micromet in the
performance of any activities provided for in the Research Plan [***] within
[***] after receipt of a corresponding invoice from Micromet that estimates the
costs and expenses for such quarter. Micromet will provide quarterly reports on
its activities under such Research Plan and the costs and expenses for such
activities. If such report reveals that Micromet’s actual, documented costs and
expenses were lower than the amount paid by MedImmune in advance for such
quarter, the overpayment will be credited to the next payment due to Micromet
under this Section 3.5.5(a). If such report reveals that Micromet’s actual,
documented costs and expenses were higher than the amount paid by MedImmune in
advance for such quarter, MedImmune will make a supplemental payment for the
unpaid amount within [***] days after receipt of such report. In any event,
Sections 3.2.4(d) and (e) will govern the allocation of costs incurred by the
Parties in connection with any Development Activities for Replacement Products.
               (b) If MedImmune elects to develop a Replacement Product as a
substitute for the then-current Lead Product and Micromet (i) has discontinued
development of Licensed Product outside the Territory, and (ii) elects to
participate in such development, then this Section 3.5.5(b) will govern the
allocation of costs incurred by the Parties in connection with the performance
of the Research Plan for such Replacement Product. The Parties will share the
costs and expenses incurred by the Parties in the performance of activities
under such Research Plan as follows: [***]% by MedImmune and [***]% by Micromet;
provided, however, that if Micromet discontinues development of MT103 during the
performance of a Research Plan for a
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

17



--------------------------------------------------------------------------------



 



new Lead Product, Micromet will only be obligated to share the costs and
expenses incurred by the Parties after the date of such discontinuation. Each
Party’s employees will be charged on an hourly basis at the FTE Rate. Goods and
services provided by Third Parties specified and agreed upon in the Research
Plan that are paid by a Party will be charged at [***]. In no event will a Party
be obligated to make any payments to the other Party for research activities
that are not included in the applicable Research Plan or that are in excess of
[***]% of the amount included in the budget of such Research Plan for a calendar
year, unless such expenses have been approved in writing by the JDC in advance.
In no event will a Party be obligated to incur costs and expenses for research
activities that are not included in the applicable Research Plan or costs and
expenses in excess of the amount included in the budget of such Research Plan,
unless such costs and expenses have been approved in writing by the JDC in
advance. Each Party will provide quarterly reports on its activities under such
Research Plan and the costs and expenses for such activities and the Parties
will make any payments due under this Section 3.5.5(b) in arrears based on such
quarterly reports. In any event, Sections 3.2.4(d) and (e) will govern the
allocation of costs incurred by the Parties in connection with any Development
Activities for Replacement Products. If Micromet does not elect to participate
in the development of a Replacement Product under this Section 3.5.5(b), then
Micromet will not itself or through any Third Party (through a license or
otherwise) develop or Commercialize such Replacement Product outside the
Territory, except pursuant to Section 3.5.5(d).
               (c) If Micromet has constructed a BiTE Molecule as a Replacement
Product and selected such BiTE Molecule for further development in a
pre-clinical development program, and such selection is contemporaneous with the
development or Commercialization of the Lead Product under this Agreement, then
Micromet will provide MedImmune with written notice of such selection.
                    (i) If MedImmune elects to participate in the development of
such Replacement Product and MedImmune informs Micromet in writing of such
election within [***] after receipt by MedImmune of Micromet’s notice of
selection, then (a) the provisions of Section 3.5.5(b) will govern the
allocation of costs incurred by the Parties in connection with the performance
of the Research Plan for such Replacement Product, and (b) Sections 3.2.4(d) and
(e) will govern the allocation of further costs.
                    (ii) If MedImmune does not elect to participate in the
development of such Replacement Product within such [***] period, or if
MedImmune informs Micromet that it declines to participate in such development,
then (a) notwithstanding anything in this Agreement, MedImmune will not itself
or through any Third Party (through a license or otherwise) develop or
Commercialize such Replacement Product inside the Territory, except pursuant to
Section 3.5.5(d), (b) Micromet may continue development of such product [***],
(c) MedImmune will have no obligations whatsoever with respect to the
development or Commercialization of such product, and (d) during the Term,
Micromet will not develop or Commercialize such product in the Territory.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

18



--------------------------------------------------------------------------------



 



                    (d) If a Party that has not elected to participate in the
development of a Replacement Product pursuant to Section 3.5.5(b) (in the case
of Micromet) or Section 3.5.5(c)(ii) (in the case of MedImmune), and such Party
desires to commence such participation, such Party may provide written notice of
such desire to the other Party at any time. Upon receipt of such notice, the
Parties will meet to discuss and negotiate in good faith the commercial terms
upon which the non-participating Party will commence such participation.
          3.5.6 Discontinuation. MedImmune will have the right to terminate
research with respect to Replacement Products and the activities under a
Research Plan with respect thereto by 3 months prior written notice to Micromet,
and after the expiration of such 3-month period, MedImmune will no longer be
obligated for costs and expenses incurred by Micromet with respect to such
Replacement Products. During such 3-month period, MedImmune will be responsible
for the costs and expenses that are reasonably incurred in terminating the
activities under the Research Plan, including without limitation any ongoing
personnel costs for Micromet employees engaged in such activities, to the extent
such employees cannot be reassigned to other projects.
     3.6 Consequences of Substitution of MT103.
          3.6.1 If MedImmune elects to discontinue development of MT103 and
develop a Replacement Product as the new Lead Product, and if Micromet obtains
Marketing Approval for MT103 in Europe prior to the [***], Micromet will have
the right, notwithstanding anything in this Agreement to the contrary
(including, without limitation, MedImmune’s exclusive right to market Licensed
Products in the Territory), to develop MT103, file a BLA and MAAs, and obtain
Marketing Approval for MT103 in the Territory.
          3.6.2 MedImmune will have the right to reacquire the license to
Commercialize MT103 in the Territory by providing written notice thereof to
Micromet within [***] after receiving written notice from Micromet that it has
obtained Marketing Approval of MT103 in the US, and by paying with such notice
any milestone payments set forth in Section 10.2 that have not already been paid
with respect to a new Lead Product. Within [***] after exercising such right,
MedImmune will pay to Micromet [***]% of the amount corresponding to [***]% of
any [***] with respect to MT103 after the date that MedImmune has discontinued
the development of MT103. MedImmune will pay the remaining [***]% of such [***]
either (a) as a lump sum payment on the first anniversary of the date on which
MedImmune has provided notice under this Section 3.6.2, or (b) in the form of a
royalty of [***]% on Net Sales of MT103 in the Territory by MedImmune, its
Affiliates or their sublicensees in addition to the royalties payable pursuant
to Section 10.4.1; provided, however, that any remaining amounts due to Micromet
will bear interest of [***]% per annum compounded annually until the payment has
been made in full; and provided, further, that any amounts remaining unpaid will
be due and payable with the last royalty payment due for MT103 under this
Agreement.
          3.6.3 If MedImmune does not provide any notice within the [***] period
set forth in Section 3.6.1, or provides notice that it declines to exercise its
right to reacquire the
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

19



--------------------------------------------------------------------------------



 



license to Commercialize MT103 in the Territory, Micromet will be free to
Commercialize MT103 in the Territory alone or with or through a Third Party.
4. Supply of Licensed Product
     4.1 Clinical Supply of Licensed Product. As provided in this Section 4,
upon establishing a manufacturing process suitable for producing Clinical Trial
Materials, MedImmune itself or through a Third Party will manufacture and supply
Clinical Trial Materials, in accordance with Applicable Law and cGMP, for
clinical trials to be performed pursuant to each Development Plan.
     4.2 Supply Price, Forecasting and Purchase Orders. Upon establishing a
manufacturing process suitable for producing Clinical Trial Materials, MedImmune
will supply Micromet with Micromet’s requirements of such Clinical Trial
Materials at [***] for such Clinical Trial Materials. If Micromet orders such
Clinical Trial Material for use in Pivotal Trials, then MedImmune will
manufacture any such Clinical Trial Material using the applicable Commercial
Process or a clinical scale process, as unanimously determined by the JDC.
Micromet will provide to MedImmune rolling forecasts of its requirements of such
Clinical Trial Materials. The frequency and forward-looking time period of such
forecasts will be determined by the JDC. Micromet will place purchase orders for
such Clinical Trial Material as needed for the performance of clinical trials by
Micromet in accordance with the Development Plan. Each purchase order will
specify the delivery dates for the quantities ordered; provided, however, that
MedImmune will not be required to supply such Clinical Trial Materials earlier
than a certain number of days after receipt of a purchase order from Micromet.
The number of days for the lead time will be determined by the JDC. Should
MedImmune at any time during the term of this Agreement have reason to believe
that it will be unable to meet an agreed upon delivery date of a shipment after
submission of the relevant purchase order, then MedImmune will promptly notify
Micromet of the cause for such delay and the steps to be undertaken by MedImmune
to make up lost time. MedImmune will supply each of Micromet’s licensees of
Licensed Product with its respective requirements of such Clinical Trial
Materials at [***] for such Clinical Trial Material, and each such licensee will
be entitled to the rights and privileges set forth in this Agreement with
respect to such Clinical Trial Material; provided, however, that such licensee
agrees to comply with the terms and conditions applicable to Micromet’s purchase
of such Clinical Trial Material hereunder from MedImmune and MedImmune is made a
Third Party beneficiary thereof with the right of enforcement.
     4.3 Packaging, Shipping and Delivery. MedImmune will fill, release, package
and label Clinical Trial Materials for shipment using due care and in accordance
with Applicable Laws and the specifications set forth in the Development Plan.
Any packaging and labeling material for such Clinical Trial Materials to be used
in countries outside the Territory will be provided by Micromet, at the cost and
expense of Micromet. MedImmune will ship such Clinical Trial Materials [***]
(Incoterms 2000) MedImmune’s facility by a common carrier designated by Micromet
in the applicable purchase order. Each shipment will be made according to the
delivery schedule and in the amounts specified in the applicable purchase order,
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

20



--------------------------------------------------------------------------------



 



and under the terms and conditions set forth in this Agreement. Each shipment
will include a certificate of analysis and such other documentation as may be
requested on the applicable purchase order.
     4.4 Risk of Loss. Risk of loss of Clinical Trial Materials will be
transferred to Micromet upon delivery to the carrier, and thereafter with
respect to any loss thereof, Micromet will be responsible for payment to
MedImmune for such Clinical Trial Materials.
     4.5 Invoice and Payment. MedImmune will enclose an invoice with each
shipment of Clinical Trial Materials made pursuant to this Section 4 setting
forth a detailed account of the quantities of such Clinical Trial Materials
included in such shipment and a good faith estimate of the [***] for such
Clinical Trial Materials. Within [***] of acceptance by Micromet of a shipment
of such Clinical Trial Materials, Micromet will pay the full amount of the
estimated [***] set forth in the relevant invoice. Within [***] after each
shipment of Clinical Trial Materials provided to Micromet under this Section 4,
MedImmune will calculate the actual [***] for such shipment and will provide
Micromet with written notice of such [***] and, within [***] of receipt of such
notice, Micromet will pay the difference between the actual [***] for such
Clinical Trial Materials and the amounts paid by Micromet based on MedImmune’s
estimate of the [***] for such Clinical Trial Materials, or MedImmune will
reimburse any amount of overpayment, as the case may be.
     4.6 Warranties. MedImmune hereby warrants that any Clinical Trial Materials
provided by MedImmune to Micromet under this Agreement, at the time of delivery
pursuant to Section 4.3 above: (a) will conform to the specifications for such
Clinical Trial Materials set forth in the Development Plan (the
“Specifications”), and (b) will have been manufactured and shipped to Micromet
in accordance with cGMP and other Applicable Laws (the “Product Warranties”).
     4.7 Acceptance of Clinical Trial Materials. Micromet will have 60 days
after receipt of each shipment of Clinical Trial Materials (such period, the
“Acceptance Period”) to review such shipment and test the Clinical Trial
Materials therein. If Micromet believes that the Clinical Trial Materials do not
comply with the Product Warranties, then Micromet will deliver to MedImmune
written notice of rejection (the “Rejection Notice”) of such Clinical Trial
Materials, stating in reasonable detail the basis for such assertion of
non-compliance with the Product Warranties. Any Clinical Trial Materials not
rejected within such 60 day period will be deemed to be accepted by Micromet;
provided, however, that Micromet thereafter may send a Rejection Notice for
Clinical Trial Material promptly following the discovery of any failure to
comply with the Product Warranties if (a) such non-compliance was not reasonably
discoverable within such 60-day period (each such non-compliance a “Latent
Defect”), and (b) such non-compliance is discovered within 12 months following
receipt by Micromet of the applicable shipment of Clinical Trial Materials. If a
Rejection Notice is received by MedImmune during the Acceptance Period, or
thereafter as permitted with respect to Latent Defects, then MedImmune and
Micromet will provide one another with all related paperwork and records
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

21



--------------------------------------------------------------------------------



 



(including, but not limited to, quality control tests) relating to the
production of the Clinical Trial Materials in question or the Rejection Notice.
     4.8 Disputes Regarding Clinical Trial Materials.
          4.8.1 MedImmune and Micromet will attempt to resolve any dispute
regarding the conformity of a shipment of Clinical Trial Materials with the
Product Warranties. If such dispute cannot be settled within 30 days of the
submission by each Party of such related paperwork and records to the other
Party, then such dispute will be resolved as set forth in this Section 4.8.
          4.8.2 If the Clinical Trial Materials are alleged not to conform with
the Product Warranties set forth in Section 4.6(a), then Micromet will submit a
sample of the batch of the disputed shipment to an independent testing
laboratory of recognized repute selected by Micromet and approved by MedImmune
(such approval not to be unreasonably withheld) for analysis, under Quality
Assurance approved procedures, of the conformity of such shipment of Clinical
Trial Materials with the applicable Specifications. The costs associated with
such analysis by such independent testing laboratory will be paid by the Party
whose assessment of the conformity of the shipment of Clinical Trial Materials
with the Specifications was mistaken. The determination by the independent
testing laboratory, will be final and binding.
          4.8.3 If the Clinical Trial Materials are alleged not to conform with
the Product Warranties set forth in Section 4.6(b), then such dispute will be
submitted to an arbitrator located in the state where the Clinical Trial
Materials are manufactured. Such arbitrator will have adequate scientific
background and training and will be selected jointly by Micromet and MedImmune.
Such arbitrator, in accordance with the commercial arbitration rules of the
Judicial Arbitration and Mediation Services (“JAMS”), will determine whether the
Clinical Trial Materials were non-conforming with the Product Warranties set
forth in Section 4.6(b), and such arbitrator’s findings, will be final and
binding. The costs and expenses associated with the retention of such arbitrator
will be paid by the Party whose assessment of the conformity of the shipment of
Clinical Trial Materials with the Product Warranties was mistaken.
     4.9 Remedies for Non-Conforming Clinical Trial Materials. In the event that
the Parties agree, or an independent testing laboratory or an arbitrator
determines, pursuant to Section 4.8, that all or a portion of a shipment of
Clinical Trial Materials materially fails to conform to the Product Warranties,
then, as the sole and exclusive remedy for such failure, Micromet will not be
obligated to make any payment for such non-conforming Clinical Trial Materials
and MedImmune will reimburse any payments for such materials previously received
from Micromet. Further, MedImmune will produce for Micromet sufficient
quantities of Clinical Trial Materials to replace the non-conforming portion of
such shipment of Clinical Trial Materials, in accordance with the provisions of
this Agreement.
     4.10 Audits and Inspections.
          4.10.1 A delegation consisting of representatives of Micromet and its
licensees that are to be supplied Licensed Product by MedImmune under this
Agreement, no more than once per calendar year, will have the right to inspect
and audit any MedImmune facility where a

22



--------------------------------------------------------------------------------



 



Commercial Process is implemented, and the documentation generated in connection
with the manufacture and testing of Licensed Product; provided, however, that
Micromet will be entitled to perform an additional audit in the event that an
inspection by a regulatory authority results in a determination that the
facilities in which Licensed Product are manufactured fail to comply with
Applicable Law in such a manner as may affect the supply of Licensed Product
hereunder. Such inspections will take place during regular business hours with
at least 60 days prior notice to MedImmune. Micromet will discuss the results of
any inspection with MedImmune. Any inspection by Micromet, if it occurs, does
not relieve MedImmune of its obligation to comply with all Applicable Laws and
does not constitute a waiver of any right otherwise available to Micromet.
          4.10.2 A representative of Micromet and its licensees that are to be
supplied Licensed Product by MedImmune under this Agreement will have the right
to be present as a silent observer at any announced visits to MedImmune by any
regulatory authority relating to the manufacture of Licensed Product.
Furthermore, MedImmune will inform Micromet of the results of any inspection by
a regulatory authority that does or could reasonably be expected to affect the
manufacture of Licensed Product. MedImmune will promptly provide Micromet with
copies of notifications from any regulatory authority (including, without
limitation, any Form No. 483 notification, Enforcement Inspection Reports,
Notice of Adverse Finding, etc.). Micromet will treat all information subject to
review under this Section 4.10 in accordance with the provisions of Section 12
and will cause any Third Party auditor retained by Micromet (and reasonably
acceptable to MedImmune) to enter into a reasonably acceptable confidentiality
agreement with MedImmune obligating such auditor to maintain all such
information in confidence pursuant to such confidentiality agreement.
     4.11 Commercial Supply of Licensed Product.
          4.11.1 Commercial Supply Agreement. MedImmune will inform Micromet of
the completion of development of each Commercial Process. At such time, Micromet
may request that MedImmune supply Licensed Product in bulk form (i.e. filled
vials, unlabelled and unpackaged) for use and sale outside the Territory. If
MedImmune elects to undertake the supply of Licensed Product to Micromet or its
licensees, then the Parties will enter into a supply agreement setting forth the
terms and conditions of the manufacture and supply (the “Commercial Supply
Agreement”).
          4.11.2 Supply Price; Royalty.
               (a) Each Commercial Supply Agreement will provide that the supply
price of Licensed Product intended for commercial sale outside the Territory
will be [***]% of the [***] so long as such amount exceeds [***]% of [***] of
Micromet or its licensees outside the Territory. If [***]% of [***] is less than
or equal to [***]% of [***], then the supply price will be the lesser of [***]%
of [***] or [***]% of [***] of Micromet or its licensees outside the Territory.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

23



--------------------------------------------------------------------------------



 



               (b) If MedImmune has transferred a Commercial Process pursuant to
Section 5 below and Micromet obtains Licensed Product for commercial sale either
by manufacturing Licensed Product itself or by engaging a Third Party for the
manufacture and supply of Licensed Product for commercial sale using the
Commercial Process transferred by MedImmune, without material changes thereto,
then Micromet will pay MedImmune a royalty of [***]% of Net Sales of such
Licensed Product by Micromet, its Affiliates or licensees. At the time when the
total royalty payments by Micromet to MedImmune under this Section 4.11.2(b)
equal [***], plus an interest charge of [***]% per annum on the unpaid
principal, the royalty rate will be adjusted as set forth in Exhibit F.
               (c) Notwithstanding the provisions of Section 4.11.2(b) above,
Micromet will have no obligation to pay royalties on Net Sales in Japan if the
Commercial Process transferred to Micromet by MedImmune, at the time of such
transfer, is not compliant with Japanese cGMP and Applicable Law.
5. Transfer of Manufacturing Process
     5.1 Transfer Triggers. In accordance with Section 5.2 and upon 60 days
advance written notice to MedImmune, MedImmune will transfer to Micromet the
then-current Commercial Process: (1) if MedImmune does not desire to supply
Licensed Product to Micromet; or (2) upon request of Micromet. In each case, the
Party whose decision triggers the transfer will provide the other Party with
written notice at least 60 days before such transfer. MedImmune cannot provide
notice under this Section 5.1 until such time as it has completed the
development of the applicable Commercial Process. Except upon termination of all
the licenses granted to MedImmune, Micromet cannot provide notice under this
Section 5.1 before MedImmune has completed the development of the applicable
Commercial Process if and for so long as MedImmune is developing such Commercial
Process as set forth in the applicable Development Plan unanimously approved by
the JDC. Micromet will pay MedImmune: (a) upon process transfer at Micromet’s
request, a technology transfer fee equal to the amount of any reasonable and
documented expenses at the FTE Rate as well as any reasonable and documented
out-of-pocket expenses incurred by MedImmune in the course of effecting such
process transfer, or (b) upon process transfer for any other reason under this
Section 5.1, a technology transfer fee equal to the amount of any reasonable and
documented out-of-pocket expenses incurred by MedImmune in the course of
effecting such process transfer. For the avoidance of doubt, no payment shall be
due under the preceding sentence if the transfer results from a termination of
the licenses granted to MedImmune in the entirety pursuant to Section 15.2.
     5.2 Manufacture During Process Transfer. During any transfer of Commercial
Process made pursuant to Section 5.1 above and until such time as Micromet or a
contract manufacturer designated by Micromet has established and validated such
Commercial Process and is approved to manufacture commercial supplies of the
applicable Licensed Product (but in no event longer than [***] after the
applicable triggering event described in Section 5.1 above), MedImmune will
continue to supply such Licensed Product to Micromet at [***] for Clinical Trial
Materials, and at the supply price set forth in Section 4.11.2 pursuant to the
Commercial
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

24



--------------------------------------------------------------------------------



 



Supply Agreement. Except as provided in this Section 5.2, upon receipt of the
written notice pursuant to Section 5.1, MedImmune will no longer have an
obligation to manufacture such Licensed Product for Micromet.
     5.3 Technology Transfer. As part of any Commercial Process transfer made
pursuant to this Section 5, MedImmune will provide Micromet with technical
reports and materials for process development activities completed at the time
of such transfer that are relevant to and would be required to perform such
Commercial Process as performed by MedImmune at such time and for regulatory
filings (including but not limited to any master cell banks, working cell banks,
fermentation processes, recovery steps established, process validation, product
identity assays, in-process-control assays, relevant standard operating
procedures, blueprints of facilities, information regarding equipment and the
layout thereof, etc.), as well as samples of the working cell bank prepared at
MedImmune, and technical methods for assays required for the applicable process.
At the option of MedImmune in lieu of providing Micromet with recipes for the
cell culture media and nutrient feeds used in the applicable process, MedImmune
itself or though a Third Party may provide Micromet at cost with such cell
culture media and nutrient feeds. Micromet will not, directly or indirectly,
take any steps to ascertain the recipe of any such cell culture media or
nutrient feeds provided by MedImmune. MedImmune will provide to Micromet, or at
the discretion of MedImmune to the applicable regulatory agencies, all necessary
CMC documentation relating to such cell culture media and nutrient feeds
required for regulatory filings for the applicable Licensed Product.
     5.4 Subsequent Process Transfer by Micromet. To the extent that Micromet
has rights under this Agreement to use a Commercial Process, Micromet will have
the right to use a Third Party to manufacture Licensed Product by means of a
Commercial Process transferred to Micromet pursuant to this Section 5 and to
transfer to such Third Party the Know-How transferred to Micromet by MedImmune
in connection with the transfer of such Commercial Process; provided, however,
that such Third Party enters into a confidentiality agreement with MedImmune
containing confidentiality and non-use obligations substantially similar to
those set forth in this Agreement with respect to Confidential Information of
MedImmune. Except as provided in this Section 5.4, Micromet will not transfer
such Know-How to any Third Party.
6. Commercialization
     6.1 Principles of Commercialization. As between the Parties, MedImmune has
the sole right to Commercialize Licensed Product in the Territory during the
Term, except as otherwise expressly set forth in Section 3.6. As between the
Parties, Micromet has the sole right to Commercialize Licensed Product outside
the Territory during the Term.
     6.2 Regulatory Obligations. MedImmune will be solely responsible for all
activities in connection with maintaining Marketing Approvals and other
regulatory approvals for the marketing and manufacture of Licensed Product in
the Territory, including communicating and preparing and filing all reports
(including without limitation adverse drug experience reports) with the FDA.
Micromet will have the sole right to conduct activities in connection with
maintaining Marketing Approvals and other regulatory approvals for the
manufacture of Licensed Product outside the Territory, including communicating
and preparing and filing all

25



--------------------------------------------------------------------------------



 



reports (including without limitation adverse drug experience reports) with the
applicable regulatory authorities.
     6.3 Diligence.
          6.3.1 MedImmune will use Commercially Reasonable Efforts to
Commercialize Licensed Product in each country of the Territory in which
MedImmune receives Marketing Approval therefor.
          6.3.2 If Micromet determines that MedImmune is not Commercializing
Licensed Product as required under Section 6.3.1 in a particular country in the
Territory, then, as the sole and exclusive remedy for such failure, Micromet
will have the right to terminate all the licenses granted to MedImmune under
this Agreement with respect to such Licensed Product in such country pursuant to
Section 15.2.
     6.4 Adverse Drug Experiences. To the extent either Party receives any
information regarding adverse drug experiences related to the use of Licensed
Product, such Party will promptly provide the other Party with such information
as is required under Applicable Laws. Prior to the first commercial launch of
Licensed Product by either Party, the Parties will agree on standard operating
procedures implementing the requirements under Applicable Laws regarding adverse
event reporting, which procedures, as may be amended from time to time upon
mutual agreement of the Parties, will be incorporated in this Agreement by
reference.
     6.5 Branding, Trademarks, Trade Dress, and Logos.
          6.5.1 MedImmune will have sole responsibility for all trademarks,
trade dress, logos, slogans, and designs used on and in connection with Licensed
Product in the Territory. MedImmune will be the sole owner of all trademarks,
trade dress, logos, slogans, designs and copyrights developed for or used on or
in connection with the marketing and sale of Licensed Product in the Territory.
MedImmune will select the trademark used to identify Licensed Product that will
be sold in the Territory pursuant to this Agreement. MedImmune will oversee the
filing, prosecution and maintenance of all trademark registrations for Licensed
Product in the Territory. MedImmune will be responsible for the payment of any
and all costs relating to filing, prosecution, and maintenance of the trademarks
for Licensed Product in the Territory.
          6.5.2 Micromet will have sole responsibility for all trademarks, trade
dress, logos, slogans, and designs used on and in connection with Licensed
Product outside the Territory. Micromet will be the sole owner of all
trademarks, trade dress, logos, slogans, designs and copyrights developed for or
used on or in connection with the marketing and sale of Licensed Product outside
the Territory. Micromet will select the trademark used to identify Licensed
Product that will be sold outside the Territory pursuant to this Agreement.
Micromet will oversee the filing, prosecution and maintenance of all trademark
registrations for Licensed Product outside the Territory. Micromet will be
responsible for the payment of any and all costs relating to filing,
prosecution, and maintenance of the trademarks for Licensed Product outside the
Territory.

26



--------------------------------------------------------------------------------



 



7.   Ownership of Intellectual Property; Acquisition of Third Party Intellectual
Property

     7.1 Ownership by Micromet. Micromet will own all right, title, and interest
in and to the Independent Micromet Technology and Micromet Collaboration
Technology, subject only to the licenses granted to MedImmune in this Agreement.
Micromet will promptly disclose to MedImmune in writing, and will cause its
Affiliates, agents and independent contractors to so disclose to Micromet, the
development, making, conception or reduction to practice of any Patents within
Micromet Collaboration Technology.
     7.2 Ownership by MedImmune. MedImmune will own all right, title, and
interest in and to any Independent MedImmune Technology, MedImmune Process
Technology and MedImmune Collaboration Technology, subject only to the licenses
granted to Micromet in this Agreement. MedImmune will promptly disclose to
Micromet in writing, and will cause its Affiliates, agents and independent
contractors to disclose to MedImmune, the development, making, conception or
reduction to practice of any Patents within MedImmune Collaboration Technology.
     7.3 Joint Ownership. Micromet and MedImmune will each own an undivided 50%
interest in any Joint Collaboration Technology, without obligation to account to
the other for the exploitation thereof or to seek consent of the other for the
grant of any licenses under or the enforcement of Joint Collaboration
Technology, in each case subject to the licenses granted in this Agreement. Each
Party will promptly disclose to the other Party in writing, and will cause its
Affiliates, agents and independent contractors to so disclose to it, the
development, making, conception or reduction to practice of any Joint
Collaboration Technology.
     7.4 Further Acts. Each Party will take all necessary and proper acts, and
will cause its employees, Affiliates, contractors, and consultants to take such
necessary and proper acts, to effectuate the ownership provisions provided in
this Section 7.
     7.5 Third Party Technology.
          7.5.1 Consent.
               (a) After the Effective Date, if a Party intends to negotiate a
Technology Acquisition Agreement that would be applicable to Licensed Product,
such Party will keep the other Party advised of such negotiation. It is
expressly understood that the Party negotiating the Technology Acquisition
Agreement will make the final determination as to the terms thereof and whether
or not to enter into such Technology Acquisition Agreement, and the other Party
will not interfere with such negotiation or the ability of the Party to enter
into such Technology Acquisition Agreement.
               (b) Subject to Section 7.5.1(c) below, the Party negotiating the
Technology Acquisition Agreement will use reasonable efforts to secure a license
that is sublicensable to the other Party on the same terms and conditions
applicable to the negotiating Party.

27



--------------------------------------------------------------------------------



 



               (c) Notwithstanding the provisions of Section 7.5.1(b), any
Technology Acquisition Agreement entered into by MedImmune with respect to any
Commercial Process for a Lead Product will include the right of MedImmune to
grant Micromet a sublicense to MedImmune’s rights and licenses under such
Technology Acquisition Agreement.
               (d) Promptly upon execution by a Party of any Technology
Acquisition Agreement under which the other Party receives a sublicense under
this Agreement, the Party that executed such Technology Acquisition Agreement
will provide to the other Party a complete copy of such Technology Acquisition
Agreement.
          7.5.2 Terms and Maintenance. Each Party hereby covenants and agrees
that: (i) it will not consent to any amendment or modification or termination of
any Technology Acquisition Agreement that would adversely affect the licenses
granted to the other Party hereunder without the written permission of such
other Party; (ii) it will perform its contractual obligations to keep any
Technology Acquisition Agreement in full force and effect during the respective
terms thereof; (iii) it will not assign any Technology Acquisition Agreement
without the written consent of the other Party (which consent will not be
unreasonably withheld), except that such consent will not be required for
assignment in connection with the transfer or sale of all or substantially all
of its business, or in the event of its merger, consolidation, change in control
or similar transaction, (x) provided that such assignment is subject to this
Agreement and (y) such assignment does not adversely affect the Technology
Acquisition Agreement or either Party’s rights thereunder; and (iv) it will
promptly advise the other Party of any notice of a breach or intent to terminate
any Technology Acquisition Agreement that is received, and to the extent
permitted under the Technology Acquisition Agreement, such other Party will have
the right but not the obligation to cure any such breach. Notwithstanding the
foregoing, MedImmune’s obligations under this Section 7.5.2 only apply to
Technology Acquisition Agreements that affect the Lead Product or the Lead
Product Process.
          7.5.3 Technology Acquisition Payments.
               (a) MedImmune will be responsible for and will make any
Technology Acquisition Payments arising in connection with the development or
Commercialization of Licensed Product in the Territory under its own Technology
Acquisition Agreements and under any Technology Acquisition Agreements of
Micromet existing as of the Effective Date pursuant to which Licensed Technology
is licensed to MedImmune under this Agreement; provided, however, that MedImmune
may deduct a portion of these Technology Acquisition Payments paid by MedImmune
from royalties payable to Micromet under this Agreement, as set forth in
Section 10.4.3(b). Each such Technology Acquisition Payment under a Micromet
Technology Acquisition Agreement will be due and payable as set forth in the
applicable Technology Acquisition Agreement and shall be paid by MedImmune to
Micromet.
               (b) Micromet will be responsible for and will make any Technology
Acquisition Payments arising in connection with the development or
Commercialization of Licensed Product outside the Territory under its own
Technology Acquisition Agreements and under any Technology Acquisition
Agreements of MedImmune under which Micromet holds a license under this
Agreement. Each such Technology Acquisition Payment under a MedImmune

28



--------------------------------------------------------------------------------



 



Technology Acquisition Agreement will be due and payable as set forth in the
applicable Technology Acquisition Agreement and shall be paid by Micromet to
MedImmune.
               (c) Each Party has the right to notify the other Party that such
Party terminates such Party’s license under one or more of the other Party’s
Technology Acquisition Agreements, in which case such license will be terminated
thereunder and the notifying Party will no longer be obligated to make payments
thereunder.
8. License Grants
     8.1 Licenses granted by Micromet.
          8.1.1 Subject to the terms and conditions set forth in this Agreement,
Micromet hereby grants to MedImmune an exclusive (exclusive even as to
Micromet), royalty-bearing right and license under the Licensed Technology, to
make, have made, use, offer for sale, sell, and import Licensed Product in the
Territory for any use in humans.
          8.1.2 MedImmune hereby covenants and agrees not to use any
confidential Know-How that is Independent Micromet Technology or Micromet
Collaboration Technology, nor grant any Third Party any license or right under
confidential Know-How that is Independent Micromet Technology or Micromet
Collaboration Technology, to develop or Commercialize any product other than
Licensed Product in the Territory without Micromet’s written consent, and not
otherwise to use or practice the confidential Know-How that is Independent
Micromet Technology or Micromet Collaboration Technology except as expressly
permitted by this Agreement.
          8.1.3 MedImmune will have the right to grant sublicenses under the
licenses granted in Section 8.1.1, provided that each such sublicense grant will
be made subject to the terms of this Agreement. If a sublicensee of MedImmune
commits any act or omission relating to (a) Micromet’s Confidential Information
disclosed by MedImmune to such sublicensee, (b) the practice of the sublicense
granted by MedImmune under the licenses granted to it in this Agreement to such
sublicensee outside the limited geographic and product-related scope thereof, or
(d) the misappropriation of Micromet’s confidential Know-How, which act or
omission, if committed by MedImmune, would constitute a material breach of this
Agreement, then MedImmune will, upon request of Micromet, terminate the
sublicense agreement with such sublicensee. Promptly upon execution of each
agreement under which MedImmune grants a sublicense under the licenses granted
by Micromet to MedImmune under this Agreement, MedImmune will provide to
Micromet a complete copy of such sublicense agreement, except that financial
terms may be redacted.
     8.2 Licenses granted by MedImmune.
          8.2.1 Subject to the terms and conditions set forth in this Agreement
and subject to the payment obligations of Section 7.5.3, MedImmune hereby grants
to Micromet an exclusive (even as to MedImmune), royalty-free, right and
license, with the right to grant and authorize the grant of sublicenses, under
the Independent MedImmune Technology, MedImmune’s rights and interest in the
Joint Collaboration Technology, and the MedImmune Collaboration Technology to
use, offer for sale, sell, and import outside the Territory Licensed Products
developed by

29



--------------------------------------------------------------------------------



 



MedImmune pursuant to any Development Plan for any use in humans. MedImmune
understands and agrees that, under the license set forth in this Section 8.2.1,
Micromet may use, offer for sale, sell, and import outside the Territory
Licensed Product purchased from MedImmune hereunder for any use in humans.
          8.2.2 Subject to the terms and conditions set forth in this Agreement,
MedImmune hereby grants to Micromet a worldwide, co-exclusive (with MedImmune),
royalty-free right and license, with the right to grant and authorize the grant
of sublicenses, under MedImmune’s rights and interest in the Joint Collaboration
Technology and the MedImmune Collaboration Technology to make, have made, use,
offer for sale, sell, and import any BiTE Product (other than Licensed Product
or any BiTE Product as to which MedImmune is exclusively licensed under an
agreement with Micromet) for any use in humans. The license set forth in this
Section 8.2.2 is exclusive except as to MedImmune and its permitted licensees
under Section 8.3 below.
          8.2.3 Upon transfer of a Commercial Process to Micromet in accordance
with Sections 5.1 and 5.2 of this Agreement and subject to the payment
obligations of Section 4.11.2 and Section 7.5.3, MedImmune hereby grants to
Micromet an exclusive (even as to MedImmune, but not as to sublicensees of
Micromet that receive a direct license from MedImmune upon Micromet’s request
pursuant to Section 8.2.5), royalty-bearing right and license, without the right
to grant sublicenses, under Independent MedImmune Technology, MedImmune’s rights
and interest in the Joint Collaboration Technology, and the MedImmune
Collaboration Technology to use such Commercial Process to make and have made
the applicable Licensed Product for sale and use outside of the Territory.
          8.2.4 Upon transfer of a Commercial Process to Micromet in accordance
with Section 5 of this Agreement and subject to the payment obligations of
Section 4.11.2 and Section 7.5.3, MedImmune hereby grants to Micromet an
exclusive (even as to MedImmune but not as to sublicensees of Micromet that
receive a direct license from MedImmune upon Micromet’s request pursuant to
Section 8.2.5), royalty-bearing right and license, without the right to grant
sublicenses, under MedImmune Process Technology to use such Commercial Process
to make and have made the applicable Licensed Product for sale and use outside
of the Territory.
          8.2.5 In the event that Micromet grants a license outside the
Territory to a Third Party for a Licensed Product, and Micromet has a license
under this Section 8.2 to the applicable Commercial Process for such Licensed
Product, then, upon request by Micromet, MedImmune will grant such Third Party a
license under Independent MedImmune Technology, MedImmune Process Technology,
MedImmune’s right and interest in the Joint Technology, and the MedImmune
Collaboration Technology to use such Commercial Process to make and have made
the applicable Licensed Product for sale and use outside of the Territory. The
commercial terms of each such license will be the same as the terms set forth in
Sections 4.11.2 and 5, as applicable, and the remaining terms will be negotiated
in good faith between MedImmune and such Third Party. In addition, MedImmune
will transfer the Commercial Process to such Third Party pursuant to the terms,
mutatis mutandis, of Section 5.
          8.2.6 If a sublicensee of Micromet commits any act or omission
relating to (a) MedImmune’s Confidential Information disclosed by Micromet to
such sublicensee, (b) the

30



--------------------------------------------------------------------------------



 




practice of the sublicense granted by Micromet under the licenses granted to it
in this Agreement to such sublicensee outside the limited geographic and
product-related scope thereof, or (c) the misappropriation of MedImmune’s
confidential Know-How, which act or omission, if committed by Micromet, would
constitute a material breach of this Agreement, then Micromet will, upon request
of MedImmune, terminate the sublicense agreement with such sublicensee. Promptly
upon execution of each agreement under which Micromet grants a sublicense under
the licenses granted by MedImmune to Micromet under this Agreement, Micromet
will provide to MedImmune a complete copy of such sublicense agreement, except
that financial terms may be redacted.
          8.2.7 Micromet hereby covenants and agrees not to use any confidential
Know-How that is Independent MedImmune Technology or MedImmune Collaboration
Technology, nor grant any Third Party any license or right under confidential
Know-How that Independent MedImmune Technology or MedImmune Collaboration
Technology, to develop or Commercialize any product other than Licensed Product
outside the Territory without MedImmune’s written consent, and not otherwise to
use or practice the confidential Know-How that is Independent MedImmune
Technology or MedImmune Collaboration Technology except as expressly permitted
by this Agreement.
          8.3 Limitations On MedImmune’s Ability to License. MedImmune hereby
covenants and agrees that it will not license, assign or otherwise transfer to
any Third Party any of its right and interest in and to the Joint Collaboration
Technology or the MedImmune Collaboration Technology for research, development,
manufacture, use or Commercialization of any BiTE Product, except in connection
with co-developing a BiTE Product(s) with such Third Party or with respect to
Licensed Product in the Territory. This limitation is not applicable to any BiTE
Product as to which MedImmune holds a license under this Agreement or under any
other agreement with Micromet or its Affiliates.
     8.4 Option for Exclusive License to [***] Patent.
          8.4.1 Grant of Option. Micromet hereby grants MedImmune an exclusive
option to obtain an exclusive, royalty-bearing right and license under the [***]
Patent, to make, have made, use, offer for sale, sell, and import Licensed
Products in the United States of America for any use in humans. MedImmune may
exercise the option at any time during the term of this Agreement by providing
written notice to Micromet.
          8.4.2 Financial Terms. MedImmune will make any payments due by
Micromet to Upstream Licensor; provided, however, that Micromet will remain
solely responsible for the payment of any annual license maintenance fees, and
provided further, that any payments due from Micromet to the Upstream Licensor
as a result of receiving royalties on Net Sales from MedImmune may be off-set
against royalties due to Micromet under this Agreement as provided in
Section 10.4.3(b).
     8.5 Bankruptcy Provision under German Law.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

31



--------------------------------------------------------------------------------



 



          8.5.1 In the event that Micromet becomes insolvent, has to file for
insolvency or is adjudicated insolvent, Micromet, its legal successor or the
insolvency administrator shall, to the extent legally possible, use its
commercially reasonable endeavors to ensure that MedImmune retains the licensing
rights based on Licensed Technology owned by Micromet granted to MedImmune under
this Agreement. Except for any mandatory law, in such event MedImmune shall
continue to use the licensing rights in accordance with the terms set out in
this Agreement.
          8.5.2 In relation to licensing rights granted to MedImmune which are
based on Licensed Technology that Micromet licenses from Third Parties, Micromet
or its legal successor or the insolvency administrator shall, to the extent
legally possible, use its commercially reasonable endeavors to secure the
retention of the licensing rights granted to MedImmune. Except for any mandatory
law, depending on the terms of the license agreement between Micromet and the
relevant Third Party Micromet, its legal successor or the insolvency
administrator shall use its commercially reasonable endeavors to assign or
transfer all its rights or obligations under the relevant licensing agreement
between Micromet and the relevant Third Party to MedImmune. Alternatively,
Micromet or its legal successor or the insolvency administrator shall use its
commercially reasonable endeavors to convince the relevant Third Party to enter
into negotiations with MedImmune in order to cause the conclusion of the
appropriate license agreements between the relevant Third Party and MedImmune.
     8.6 Bankruptcy Provision under US Law. All rights and licenses granted
under or pursuant to this Agreement, including amendments hereto, by MedImmune
to Micromet are, for all purposes of Section 365(n) of Title 11 of the U.S. Code
(“Title 11”), licenses of rights to intellectual property as defined in Title
11. All rights, powers and remedies of Micromet provided in this Section 8.6 are
in addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at law or in equity (including, without
limitation Title 11) in the event of the commencement of a Title 11 case by or
against MedImmune. In such event, Micromet will be entitled to exercise all
other such rights and powers and resort to all other such remedies as may now or
hereafter exist at law or in equity (including, without limitation, under Title
11).
     8.7 First Offer. In the event that Micromet decides to transfer ownership
of Micromet Collaboration Technology to any Third Party, Micromet will first
offer ownership in and to such Micromet Collaboration Technology to MedImmune by
written notice to MedImmune and if, within [***] after such written notice,
MedImmune notifies Micromet that MedImmune has an interest in acquiring the
Micromet Collaboration Technology, then for a period of [***] thereafter, the
Parties will negotiate in good faith the terms and conditions of such
acquisition. If the Parties do not reach agreement on such terms and conditions
within a period of [***] after such written notice from MedImmune, then for a
period of [***] thereafter Micromet will have the right to transfer ownership to
the Micromet Collaboration Technology to a Third Party without re-offering such
rights to MedImmune; provided, however, that, during such [***] period, Micromet
will not transfer the applicable rights to a Third Party on financial terms and
conditions that, in the aggregate, are more favorable to the Third Party or
equal to MedImmune’s final offer to Micromet. This clause does not apply to any
assignment of this
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

32



--------------------------------------------------------------------------------



 



Agreement by Micromet or any sale by Micromet of substantially all of Micromet’s
assets pertaining to a Collaboration Product, each as set forth in Section 20.2.
9. Prosecution, Enforcement and Defense of Patents
     9.1 Prosecution and Maintenance of Patents.
          9.1.1 Micromet will have the sole right to file, prosecute and
maintain Patents in the Licensed Technology (including Patents within Joint
Collaboration Technology). MedImmune will reimburse Micromet for [***]% of
Micromet’s reasonable and documented out-of-pocket costs incurred in connection
with the filing and prosecution of Patents included in the Joint Collaboration
Technology inside or outside the Territory. MedImmune will cooperate with
Micromet to file, prosecute and maintain such Patents inside or outside the
Territory, and will have the right to review and provide comments to Micromet
relating to such patent applications and patents. For all other Patents, the
person or entity owning the Patent will pay the costs and expenses thereof.
          9.1.2 With respect to Patents in the Licensed Technology or Patents in
MedImmune Collaboration Technology, each Party will provide to the other Party
all documents that relate to patent filing, prosecution and maintenance,
including, but not limited to, each patent application, office action, response
to office action, request for terminal disclaimer, and request for reissue or
reexamination or extension of any patent issuing from such application
sufficiently prior to the filing of such application, response or request to
allow for review and comment by such other Party, except to the extent that the
filing Party is prohibited from doing so under a Technology Acquisition
Agreement. The filing Party agrees to consider and take into account all
comments received from the other Party.
          9.1.3 Micromet will not withdraw or abandon any Patent in the Licensed
Technology in the Territory, without MedImmune’s prior written consent, and at
the request of MedImmune, Micromet will file continuation and divisional
applications, except to the extent that Micromet is prohibited from doing so
under a Technology Acquisition Agreement.
     9.2 Enforcement of Patents.
          9.2.1 Notice. If either Party learns that a Third Party is infringing
or allegedly infringing any Patent within the Micromet Independent Technology,
MedImmune Independent Technology, or Collaboration Technology, it will promptly
notify the other Party thereof including available evidence of infringement. The
Parties will cooperate and use reasonable efforts to stop such alleged
infringement without litigation.
          9.2.2 Enforcement Actions for Micromet Technology.
               (a) Outside the Territory, Micromet will have the sole right (but
not the obligation) to take the appropriate steps to remove the infringement or
alleged infringement of Licensed Technology, including, by initiation,
prosecution and control at its own expense of
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

33



--------------------------------------------------------------------------------



 



any suit, proceeding or other legal action by counsel of its own choice.
MedImmune will have the right, at its own expense, to be represented in any such
action by counsel of its own choice.
               (b) Within the Territory, with respect to the alleged
infringement by a Third Party of Licensed Technology by making, using, selling,
importing or offering for sale a Licensed Product, subject to the rights of any
licensor of Licensed Technology under agreements with Micromet, MedImmune will
have the first right (but not the obligation) to bring any infringement action
or proceeding within the Territory, at the cost and expense of MedImmune, by
counsel of its own choice. Micromet will have the right, at its own cost and
expense, to be represented in any such action by counsel of its own choice. If
MedImmune fails to bring such an action in the Territory within 180 days of
written notice thereof from Micromet to MedImmune, then Micromet will have the
right to bring such action at the cost and expense of Micromet with counsel
selected by Micromet. MedImmune, at its cost and expense, will have the right to
be represented by counsel in any such action brought by Micromet.
          9.2.3 Enforcement Actions for MedImmune Technology. MedImmune will
have the first right (but not the obligation) to take the appropriate steps to
remove the infringement or alleged infringement of Independent MedImmune
Technology and MedImmune Collaboration Technology, including by initiation,
prosecution and control at its own expense of any suit, proceeding or other
legal action by counsel of its own choice. Micromet will have the right, at its
own expense, to be represented in any such action by counsel of its own choice.
If MedImmune fails to bring such an action in the Territory under MedImmune
Collaboration Technology with respect to a Third Party making, using, selling,
offering for sale or importing Licensed Product within 180 days of written
notice thereof from Micromet to MedImmune, then Micromet will have the right to
bring such action at the cost and expense of Micromet with counsel selected by
Micromet. MedImmune, at its cost and expense, will have the right to be
represented by counsel in any such action brought by Micromet.
          9.2.4 Cooperation; Damages. If one Party brings any enforcement action
or proceeding under this Section 9 with respect to Licensed Product, the other
Party agrees to be joined as party plaintiff if necessary to prosecute the
action or proceeding and to give the first Party reasonable assistance and
authority to file and prosecute the suit; provided, however, that neither Party
will be required to transfer any right, title or interest in or to any property
to the other Party or any other party to confer standing on a Party hereunder.
The Party bringing the action will have the right to control such action,
including the settlement thereof, provided, however, that no settlement will be
made that adversely affects the validity, enforceability or scope of a Patent
included in Licensed Technology unless agreed to in writing by both Parties. Any
damages or other monetary awards recovered pursuant to any suit, proceeding or
other legal action taken under this Section 9.2 will be allocated first to the
costs and expenses of the Party bringing suit, and second to the costs and
expenses (if any) of the other Party that were authorized by the Party bringing
the suit, with any remaining amounts (if any) to be allocated to the Party
bringing suit and if the amount is allocated to MedImmune, such amount will be
Net Sales subject to royalty under this Agreement.
     9.3 Third Party Patents. If any notice of infringement is received by, or a
suit is initiated against, either Party with respect to Licensed Product, the
Parties will consult in good faith regarding the best response. In each case,
the Party that is sued will have the sole right to

34



--------------------------------------------------------------------------------



 



defend such action. If MedImmune is required to make any payments to any Third
Party with respect to the development, manufacture, use or sale of Licensed
Product as a result of such action, MedImmune will be entitled to offset such
payments against the royalties otherwise due and payable by MedImmune under this
Agreement to Micromet as provided in Section 10.4.3.
10. Fees and Payments
     10.1 Technology Access Fee. MedImmune will pay to Micromet a
non-refundable, non-creditable annual technology access fee of €[***] in equal
quarterly installments, each payable within 30 days after the end of the
applicable calendar quarter during the first 2 years following the Effective
Date. The Parties will negotiate the amount of the annual technology access fee,
if any, payable during each year thereafter.
     10.2 Development Milestones. MedImmune will make the following
non-refundable, non-creditable payments to Micromet in the amounts set forth
below within 30 days of the occurrence of the following events with respect to
each Licensed Product in the Territory:

          Milestone Event   Milestone Payment
1.
  Upon filing of the first IND or equivalent filing in any country of the
Territory   US$[***]
 
       
2.
  First patient enrolled in first Pivotal Trial for any country of the Territory
  US$[***]
 
       
3.
  Filing of the first BLA for such Licensed Product   US$[***]
 
       
4.
  Filing of the second BLA for such Licensed Product   US$[***]
 
       
5.
  Approval of the first BLA for such Licensed Product   US$[***]
 
       
6.
  Approval of the second BLA for such Licensed Product   US$[***]

Notwithstanding the foregoing, if the Lead Product is not MT103, then MedImmune
will not be required to make any milestone payment that MedImmune has earlier
paid in connection with the development of a predecessor of the then-current
Lead Product.
     10.3 Commercialization Milestones. MedImmune will make the following
non-refundable one-time payments to Micromet in the amounts set forth below
within 30 days of the occurrence of the following events with respect to
Licensed Product sold in the Territory by MedImmune, its Affiliates or
sublicensees:
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

35



--------------------------------------------------------------------------------



 



      Milestone Event   Milestone Payment
The first time that Net Sales of Licensed Product in the Territory reaches
US$[***] in a calendar year
  US$[***]
 
   
The first time that Net Sales of Licensed Product in the Territory reaches
US$[***] in a calendar year
  US$[***]

[***]% of the milestone payments made pursuant to this Section 10.3 are
creditable against the royalties due to Micromet pursuant to Section 10.4 below;
provided, however, that MedImmune may take such credit only to the extent that
each such royalty payment due to Micromet is not reduced by more than [***]% of
the payment that would be due without such credit.
     10.4 Royalties.
          10.4.1 Royalty Rates.
               (a) Subject to the adjustments provided for in Section 10.4.3
MedImmune will pay to Micromet a royalty equal to:
                    (i) [***]% of Net Sales of Licensed Product in the Territory
for that portion of the total amount of aggregate Net Sales of Licensed Product
in the Territory during a calendar year that is less than or equal to US$[***];
                    (ii) [***]% of Net Sales of Licensed Product in the
Territory for that portion of the total amount of aggregate Net Sales of all
Licensed Product in the Territory during a calendar year that is greater than
US$[***] but less than or equal to US$[***]; and
                    (iii) [***]% of Net Sales of Licensed Product in the
Territory for that portion of the total amount of aggregate Net Sales of all
Licensed Product in the Territory during a calendar year that is greater than
US$[***].
               (b) In the event that a Licensed Product is sold in combination
with a therapeutically active component that is not a Licensed Product
(“Combination Product”), then net sales (calculated as Net Sales) of such
Combination Product upon which a royalty is paid will be subject to the
following adjustment. If the Licensed Product and the other therapeutically
active component of the Combination Product are sold separately in a country,
then net sales of such Combination Product in such country upon which a royalty
is paid will be multiplied by the fraction A/A+B, where A equals the average
sales price of such Licensed Product sold separately in such country, and B
equals the average sales price of the other therapeutically active component
sold separately in such country. Otherwise, the parties will enter into good
faith negotiations and attempt to reach mutual agreement to determine an
appropriate adjustment to
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

36



--------------------------------------------------------------------------------



 



the net sales of such Combination Product in a country to reflect the relative
contributions of the Licensed Product and the other therapeutically active
component to the value of the Combination Product in such country. If such
mutual agreement is not reached within ninety (90) days after commencement of
such negotiations, then the determination will be submitted to binding
arbitration under Section 20.4.3.
               (c) Only one royalty will be due and payable for the manufacture,
use and sale of Licensed Product irrespective of the number of Valid Claims
within the Licensed Technology that cover the manufacture, use and sale of
Licensed Product. Upon payment of a royalty under this Agreement with respect to
a unit of Licensed Product, no further royalty will be due with respect to such
unit of Licensed Product.
          10.4.2 Royalty Term. Royalties due under the preceding Section 10.4.1
for Licensed Product will continue until the later of: (i) the expiration of the
last-to-expire Patent within the Licensed Technology containing a Valid Claim
claiming or covering Licensed Product in the country of the Territory where
sold, or (ii) [***] from the first commercial sale of such Licensed Product in
the Territory (the “Royalty Term”).
          10.4.3 Royalty Adjustments.
               (a) In the event that one or more Third Parties sell a Licensed
Product in a country of the Territory that does not infringe a Valid Claim of a
Patent that is Licensed Technology and the sales of such Licensed Product by
such Third Parties amounts to [***] percent ([***]%) of MedImmune’s sales of
Licensed Product in such country in a calendar year, then the royalty payable by
MedImmune pursuant to Section 10.4.1 on Licensed Product in such country for
such calendar year will be reduced to [***]%. If sales by such Third Parties are
only for a portion of a calendar year, the [***]% of MedImmune’s sales will be
determined over such portion of the calendar year.
               (b) MedImmune may credit up to [***]% of any Technology
Acquisition Payments that may become due as a result of the development or
Commercialization of Licensed Product by MedImmune against the amount of any
royalties due and payable by MedImmune pursuant to Section 10.4.1; provided,
however, that in no event will such credit reduce the amount of royalties due
and payable by MedImmune to Micromet to less than [***]% of Net Sales of
Licensed Product.
               (c) The royalty rate adjustments set forth in Sections 10.4.3
(a) and (b) are not cumulative and in no event will the application of one or
both of such adjustments reduce the royalty payable by MedImmune pursuant to
Section 10.4.1 on Licensed Product to less than [***]% of Net Sales of Licensed
Product.
11. Payment Terms
     11.1 Payment Method. All amounts due to Micromet will be paid in EURO and
those due to MedImmune will be paid in United States Dollars, in each case by
wire transfer in
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

37



--------------------------------------------------------------------------------



 



immediately available funds to an account designated by the Party that is the
payee. The conversion for royalties will be made at the exchange rate reported
in the Wall Street Journal, Eastern Edition on the last business day of the
calendar quarter for which royalties are payable, and in all other cases at such
exchange rate on the date that the payment is due. Any payments or portions
thereof due hereunder which are not paid on the date such payments are due under
this Agreement will bear interest at the lower of (i) [***]% over the overnight
LIBOR rate in effect on the due date, or (ii) the maximum rate permitted by law,
calculated on the number of days such payment is delinquent, compounded monthly.
     11.2 Payment Schedules; Reports. Royalty payments due pursuant to
Sections 4.11.2 and 10.4 are due and payable within [***] of the end of each
calendar quarter during the Term during which there were Net Sales of the
applicable product in the Territory. A Party will accompany each payment of
royalties under this Agreement with a report containing a detailed account of
Net Sales of each product for which royalties are due during the preceding
calendar quarter.
     11.3 Records Retention; Audit.
          11.3.1 Record Retention. Each Party will maintain complete and
accurate books, records and accounts used for the determination of expenses
incurred in connection with the performance of the Development Plan and Net
Sales, in sufficient detail to confirm the accuracy of any payments required
under this Agreement, which books, records and accounts will be retained by such
Party until [***] years after the end of the period to which such books, records
and accounts pertain.
          11.3.2 Audit. Each Party will have the right to have an independent
certified public accounting firm of internationally recognized standing,
reasonably acceptable to the other Party, have access during normal business
hours, and upon reasonable prior written notice, to such of the records of the
other Party as may be reasonably necessary to verify the accuracy of any
payments made to or received from the other Party for any calendar quarter
ending not more than [***] prior to the date of such request; provided, however,
that no Party will have the right to conduct [***]. The accounting firm will
disclose to the Parties only whether the development expenses or Net Sales
reported by the audited Party are correct or incorrect and the specific details
concerning any discrepancies. The auditing Party will bear all costs of such
audit, unless the audit reveals a discrepancy in the audited Party’s favor of
more than [***]%, in which case the audited Party will bear the cost of the
audit. The results of such accounting firm will be final, absent manifest error.
          11.3.3 Payment of Additional Amounts. If, based on the results of any
audit, additional payments are owed to a Party under this Agreement, the amount
of such payments will be credited against future amounts payable by such Party
to the other Party under this Agreement; provided, however, that if such
additional payments are not fully credited within [***] months after the receipt
of the applicable audit results, the Party owing such additional payments will
at such time pay the other Party any uncredited amounts thereof.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

38



--------------------------------------------------------------------------------



 



          11.3.4 Confidentiality. Each party will treat all information subject
to review under this Section 11.3 in accordance with the provisions of
Section 12 and will cause its accounting firm to enter into a reasonably
acceptable confidentiality agreement with the audited Party obligating such firm
to maintain all such financial information in confidence pursuant to such
confidentiality agreement.
12. Confidentiality
     12.1 Definition. “Confidential Information” means (a) any Know-How, and
(b) any scientific, manufacturing, marketing and business plans, and financial
and personnel matters relating to a Party or its present or future products,
sales, suppliers, customers, employees, investors or business; in either case,
that has been disclosed by or on behalf of such Party to the other Party either
in connection with the discussions and negotiations pertaining to this Agreement
or in the course of performing this Agreement (including any information
disclosed under the Confidentiality Agreement between the Parties dated
December 11, 2002).
     12.2 Exclusions.
          12.2.1 Notwithstanding the foregoing, any information of a Party will
not be deemed Confidential Information with respect to a receiving Party for
purposes of this Agreement if such information:
               (a) was already known or available to the receiving Party or its
Affiliates, other than under an obligation of confidentiality or non-use to the
other Party, at the time of disclosure to the receiving Party;
               (b) was generally available or known to parties reasonably
skilled in the field to which such information pertains, or was otherwise part
of the public domain, at the time of its disclosure to the receiving Party;
               (c) became generally available or known to parties reasonably
skilled in the field to which such information pertains, or otherwise became
part of the public domain, after its disclosure to the receiving Party through
no fault of or breach of its obligations under this Section 12 by the receiving
Party;
               (d) was disclosed to the receiving Party, other than under an
obligation of confidentiality or non-use, by a Third Party who had no obligation
to the Party that Controls such information not to disclose such information to
others; or
               (e) was independently discovered or developed by the receiving
Party or its Affiliates, as evidenced by their written records, without the use
of, and by personnel who had no access to, Confidential Information belonging to
the Party that Controls such information.
          12.3 Disclosure and Use Restriction. Except as expressly provided
herein, the Parties agree that, during the Term and for [***] thereafter, each
Party and its Affiliates and
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

39



--------------------------------------------------------------------------------



 



sublicensees will keep completely confidential and will not publish or otherwise
disclose any Confidential Information of the other Party, its Affiliates or
sublicensees. Neither Party will use any Confidential Information of the other
Party without such other Party’s consent, except as expressly permitted by this
Agreement.
     12.4 Authorized Disclosure. Each Party may use and disclose Confidential
Information of the other Party to the extent that such use and disclosure is:
          12.4.1 made in response to a valid order of a court of competent
jurisdiction or other governmental or regulatory body of competent jurisdiction;
provided, however, that such Party will first have given notice to such other
Party and given such other Party a reasonable opportunity to quash such order
and to obtain a protective order requiring that the Confidential Information and
documents that are the subject of such order be held in confidence by such court
or governmental or regulatory body or, if disclosed, be used only for the
purposes for which the order was issued; and provided, further, that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order will be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
          12.4.2 otherwise required by law, rule, or regulation; provided,
however, that the disclosing Party will provide such other Party with notice of
such disclosure in advance thereof to the extent practicable;
          12.4.3 made by such Party to the regulatory authorities as required in
connection with any filing of MAAs, INDs, BLAs, marketing approval applications,
or similar applications or requests for regulatory approvals; provided, however,
that reasonable measures will be taken to assure confidential treatment of such
information;
          12.4.4 made by such Party, in connection with the performance of this
Agreement, to Affiliates, permitted sublicensees, research parties, employees,
consultants, representatives or agents, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Section 12;
          12.4.5 made by such Party to existing or potential acquirers or merger
candidates; existing or potential pharmaceutical collaborators (to the extent
contemplated under this Agreement); investment bankers; existing or potential
investors, venture capital firms or other financial institutions or investors
for purposes of obtaining financing; or Affiliates, each of whom prior to
disclosure must be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Section 12; provided, however,
that neither Party will disclose any item of the other Party’s Confidential
Information to any existing or potential acquirer or merger partner that is
substantially involved in the development or Commercialization of pharmaceutical
products comprising or containing Single Chain Antibodies or Licensed Products
without first providing such other Party with reasonable advance written notice
of each such disclosure; or
          12.4.6 made in a patent application filed in conformance with this
Agreement.

40



--------------------------------------------------------------------------------



 



          12.5 Terms of Agreement to be Maintained in Confidence. Subject to the
provisions of this Section 12, the Parties agree that the terms of this
Agreement are deemed Confidential Information of both Parties and will be
subject to the restrictions on use and disclosure set forth herein.
13. Public Communications
     13.1 General Provisions. The Parties will cooperate with respect to the
timing and content of communications with the public regarding the development
and marketing of Licensed Product, under the terms to be set forth in the
Development Plan and subject to the provisions of this Section 13.
     13.2 Use of Name. Neither Party will make public use of the other Party’s
name except (a) in connection with announcements and other permitted disclosures
relating to this Agreement and the activities contemplated hereby, (b) as
required by applicable law, rule, or regulation, and (c) otherwise as agreed in
writing by such other Party.
     13.3 Press Releases.
          13.3.1 If the Parties desire to make a joint press release regarding
the execution of this Agreement, the final form of such release will be subject
to approval of both Parties prior to its release to the public. For subsequent
press releases and other written public disclosures relating to this Agreement
or the Parties’ relationship hereunder (each, a “Proposed Disclosure”), each
Party will use reasonable efforts to submit to the other Party a draft of such
Proposed Disclosure for review and comment by the other Party at least [***]
prior to the date on which such Party plans to release such Proposed Disclosure,
and in any event will submit such drafts at least [***] prior to the release of
such Proposed Disclosure, and will review and consider in good faith any
comments provided in response.
          13.3.2 If a Party is unable to comply with the foregoing [***] notice
requirement because of a legal obligation or stock exchange requirement to make
more rapid disclosure, such Party will not be in breach of this Agreement but
will in that case give telephone notice to a senior executive of the other Party
and provide a draft disclosure with as much notice as possible prior to the
release of such Proposed Disclosure.
          13.3.3 A Party may publicly disclose without regard to the preceding
requirements of this Section 13.3 information that was previously disclosed in a
Proposed Disclosure that was in compliance with such requirements.
     13.4 Publications. At least [***] prior to submission of any material
related to the research or development activities hereunder for publication or
presentation, the submitting Party will provide to the other Party a draft of
such material for its review and comment. The receiving Party will provide any
comments to the submitting Party within [***] of receipt of such materials. No
publication or presentation with respect to the research or development
activities hereunder will be made unless and until the other Party’s comments on
the proposed
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

41



--------------------------------------------------------------------------------



 



publication or presentation have been duly considered and any information
determined by the other Party to be its Confidential Information has been
removed. If requested in writing by the other Party, the submitting Party will
withhold material from submission for publication or presentation for an
additional [***] to allow for the filing of a patent application or the taking
of such measures to establish and preserve proprietary rights in the information
in the material being submitted for publication or presentation.
14. Convertible Note
     On the Effective Date, MedImmune will execute the agreement attached as
Exhibit G hereto.
15. Term and Termination
     15.1 Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and will expire upon the earlier of (i) the date of expiration of
all royalty and payment obligations due under this Agreement for all Licensed
Products, and (ii) fifty years from the Effective Date, unless earlier
terminated as provided in this Agreement.
     15.2 Breach.
          15.2.1 In the event that MedImmune materially breaches a material
obligation under this Agreement, Micromet will have the right to send written
notice to MedImmune that Micromet will terminate the licenses granted to
MedImmune under this Agreement in the entirety or, as set forth in
Sections 3.2.7 and 6.3, with respect to a particular Licensed Product in a
particular country of the Territory unless such breach is cured in [***] ([***]
for a payment breach). If such breach is not cured within the applicable period
and if for a breach other than a payment breach, MedImmune does not submit the
issue of breach to arbitration under Section 20.4.3, then, upon expiration of
the applicable period, the licenses granted to MedImmune under this Agreement
will terminate in the entirety or with respect to the applicable Licensed
Product in the applicable country of the Territory and MedImmune will have no
further obligations under this Agreement except those set forth in Section 16.
In the event that MedImmune disputes a payment obligation for which Micromet
provides notice under this Section 15.2.1 and MedImmune notifies Micromet of
such dispute and makes the payment under protest, then notwithstanding such
payment, MedImmune will have the right to arbitrate under Section 20.4.3 whether
or not MedImmune is obligated to make such payment and to the extent MedImmune
prevails in such arbitration, Micromet will return such disputed payments to
MedImmune.
          15.2.2 In the event that Micromet materially breaches a material
obligation under this Agreement, MedImmune will have the right to send written
notice to Micromet that MedImmune will terminate the licenses granted to
Micromet under this Agreement in the entirety unless such breach is cured in
[***] ([***] for a payment breach). If such breach is not cured within the
applicable period and if, for a breach other than a payment breach, Micromet
does not submit the issue of breach to arbitration under Section 20.4.3, then,
upon expiration of the applicable period, the licenses granted to Micromet under
this Agreement will terminate in
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

42



--------------------------------------------------------------------------------



 



the entirety and Micromet will have no further obligations under this Agreement
except those set forth in Section 16. In the event that Micromet disputes a
payment obligation for which MedImmune provides notice under this Section 15.2.2
and Micromet notifies MedImmune of such dispute and makes the payment under
protest, then notwithstanding such payment, Micromet will have the right to
arbitrate under Section 20.4.3 whether or not Micromet is obligated to make such
payment and to the extent Micromet prevails in such arbitration, MedImmune will
return such disputed payments to Micromet.
     15.3 Voluntary Termination. MedImmune will have the right to terminate the
licenses granted to MedImmune under this Agreement in the entirety or in one or
more countries of the Territory by [***] prior written notice to Micromet and if
the licenses granted to MedImmune are terminated in the entirety, then MedImmune
will have no further obligations under this Agreement except for those set forth
in Section 16 and, if the licenses granted to MedImmune are terminated in one or
more countries, then MedImmune will have no further payment obligations with
respect to such countries.
16. Effects of Termination
     16.1 Post-Termination Activities.
          16.1.1 Upon termination of the rights and licenses granted to
MedImmune in its entirety, and subject to any rights retained by MedImmune’s
sublicensees in the Territory pursuant to Section 16.7, Micromet will have the
right to continue the development of and to Commercialize Licensed Product by
itself or with or through Third Parties anywhere in the world. Upon such
termination, MedImmune will upon request of Micromet:
          (a) continue the Development Activities set forth in the Development
Plan relating to clinical trials commenced by or on behalf of MedImmune prior to
the effective date of such termination, at the cost and expense of Micromet, or
upon request by Micromet and subject to Applicable Law and to MedImmune’s
obligations to Third Parties conducting such Development Activities on behalf of
MedImmune, transfer such Development Activities to Micromet;
          (b) transfer the then-existing clinical scale manufacturing process
for the Lead Product or, if applicable, the fully-developed Lead Product Process
to Micromet or its designee under the terms set forth in Section 5;
          (c) provide Micromet with Clinical Trial Materials (if, at the time of
such termination, MedImmune is supplying Micromet with Clinical Material) until
such time as Micromet or its designee has established and validated a
manufacturing process for one or more Licensed Products and is approved to
manufacture Pivotal Trial and commercial supplies of such Licensed Products (but
in no event longer than [***] from completion of the transfer of the
manufacturing process described in Section 5); and
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

43



--------------------------------------------------------------------------------



 



               (d) transfer to Micromet all non-clinical and clinical data,
information, regulatory approvals, and Know-How directly related to Licensed
Product (other than that directed to a Commercial Process), and any trademarks
relating to Licensed Product.
          16.1.2 In consideration of the performance of the obligations set
forth in the preceding Section 16.1.1, Micromet will pay MedImmune:
               (a) in the event of termination pursuant to Section 15.3, a
technology transfer fee equal to the amount of any reasonable and documented
expenses at the FTE Rate as well as any reasonable and documented out-of-pocket
expenses incurred by MedImmune in the course of effecting the transfer of
materials described in clause (b) of Section 16.1.1;
               (b) the [***] for Clinical Trial Materials, on the terms set
forth in Section 4;
               (c) if, at the time of such termination, MedImmune is supplying
Micromet with Licensed Product, for commercial supply of Licensed Product, under
the terms set forth in the applicable supply agreement executed by the Parties
pursuant to Section 4.11 or, if no such agreement has been executed, under the
terms set forth in Section 4; and
               (d) the royalty set forth in Section 4.11.2(b) above, and the
payments of Section 7.5.3.
               16.1.3 If the licenses granted to Micromet under this Agreement
are terminated in the entirety pursuant to Section 15.2.2, then MedImmune will
have the right to continue the development of and to Commercialize Licensed
Product by itself or with or through Third Parties in the Territory. Upon such
termination,
               (a) Micromet will, at MedImmune’s option, either continue or
terminate the activities set forth in a Research Plan commenced prior to the
effective date of such termination, and, if any Research Plan is terminated,
transfer to MedImmune at [***] expense the BiTE Molecules and associated data
generated pursuant to such Research Plan, and
               (b) MedImmune will provide Micromet with Clinical Trial Materials
(if, at the time of such termination, MedImmune is supplying Micromet with
Clinical Material) required by Micromet to complete any clinical trials
commenced by or on behalf of Micromet prior to the effective date of such
termination pursuant to a Development Plan approved unanimously by the JDC.
     16.2 Effect of Expiration on Intellectual Property. Upon expiration of this
Agreement pursuant to Section 15.1 above, (a) the licenses and sublicensing
rights granted in Sections 8.1.1 and 8.1.3 by Micromet to MedImmune will become
fully paid, perpetual, and irrevocable, and (b) the licenses granted in
Section 8.2 by MedImmune to Micromet will become fully paid, perpetual, and
irrevocable.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

44



--------------------------------------------------------------------------------



 



     16.3 Effects of Termination on Licenses.
          16.3.1 If the licenses granted to MedImmune under this Agreement are
terminated in the entirety pursuant to Section 15.2.1 or Section 15.3, then the
licenses granted to
          Micromet under this Agreement will continue in full force and effect
under the terms and conditions of this Agreement, except that the licenses
granted to Micromet under Section 8.2 will be extended to include the Territory
and Micromet’s and MedImmune’s obligations under this Agreement with respect to
such licenses and any Patents and Know-How covered thereunder will also remain
in full force and effect; provided, however, that in each case such licenses to
Micromet will be subject to any rights retained by MedImmune’s sublicensees in
the Territory pursuant to Section 16.7.
          16.3.2 If the licenses granted to MedImmune under this Agreement are
terminated with respect to any Licensed Product in one or more countries in the
Territory pursuant to Section 15.2.1 or with respect to any country pursuant to
Section 15.3, then the licenses granted to Micromet under this Agreement will be
extended to each such Licensed Product in each such country or countries, and
Micromet’s and MedImmune’s obligations under this Agreement with respect to such
licenses and any Patents and Know-How covered thereunder will also be extended
thereto; provided, however, that in each case such licenses to Micromet will be
subject to any rights retained by MedImmune’s sublicensees in the Territory
pursuant to Section 16.7.
          16.3.3 If the licenses granted to Micromet under this Agreement are
terminated pursuant to Section 15.2.2, then the licenses granted to MedImmune
under this Agreement will remain in full force and effect under the terms and
conditions of this Agreement, and Micromet’s and MedImmune’s obligations with
respect to such licenses and any Patents and Know-How covered thereunder will
remain in full force and effect.
     16.4 Accrued Rights. Termination of this Agreement in the entirety for any
reason or termination of the rights and licenses granted to a Party under this
Agreement will be without prejudice to any rights that will have accrued to the
benefit of a Party prior to the effective date of such termination. Such
termination will not relieve a Party from obligations that are expressly
indicated to survive the termination of this Agreement or termination of the
rights and licenses granted to a Party thereunder.
     16.5 Survival. Sections, 3.4.2, 7.1, 7.2, 7.3, 7.4, 8.1.2, 8.2.7, 9.1.1,
11, 12, 13.2, 16, 17, 19 and 20 (except for Section 20.2.2), and the limitation
on remedies set forth in Sections 3.2.6(d), 3.2.7(a) and 6.3.2, together with
any definitions used or exhibits referenced therein, will survive any
termination or expiration of this Agreement. In addition, the provisions set
forth in Sections 4 and 5 will survive any termination or expiration of this
Agreement to the extent such provisions are necessary to effect the activities
described in this Section 16.
     16.6 Inventory. During a period of [***] following any termination of this
Agreement MedImmune will be entitled, at its option, to sell any completed
inventory of Licensed Product which remains on hand as of the date of the
termination under the licenses
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

45



--------------------------------------------------------------------------------



 



granted under this Agreement, so long as MedImmune pays to Micromet the
royalties applicable to such subsequent sales in accordance with the same terms
and conditions as set forth in this Agreement.
     16.7 Sublicenses. In the event that a Party’s licenses under this Agreement
are terminated with respect to one or more countries, and a sublicense has been
granted under this Agreement under any such licenses by such Party with respect
to Licensed Product in any such country, then this Agreement will become an
agreement between the Party whose licenses were not terminated and any such
sublicensee with respect to Licensed Products in any such country, subject to
such sublicensee agreeing to be bound to the terms and conditions of this
Agreement; provided, however, that this Section 16.7 will not apply with respect
to any sublicensee that is in breach of the applicable sublicense agreement or
would be in breach of this Agreement upon the conversion of the applicable
sublicense as contemplated herein; and provided, further, that MedImmune’s
obligations to supply Clinical Trial Materials and Licensed Product for
commercial sale, and to develop the Lead Product Process may not be transferred
to any sublicensee pursuant to this Section 16.7.
17. Indemnification and Insurance
     17.1 Indemnification of Micromet. MedImmune will indemnify Micromet and its
Affiliates, and their respective directors, officers, and employees (each, a
“Micromet Indemnitee”), and defend and save each of them harmless from and
against any and all losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses) in connection with any and all
liability suits, investigations, claims or demands (collectively, “Losses”)
arising from or occurring as a result of any claim or lawsuit by a Third Party
against a Micromet Indemnitee, to the extent caused by or arising out of:
(a) the gross negligence or willful misconduct on the part of MedImmune, its
Affiliates or sublicensees in performing any activity contemplated by this
Agreement, or (b) the development or Commercialization of Licensed Product in
the Territory by MedImmune, its Affiliates or sublicensees (other than Licensed
Product provided to Micromet or its Affiliates or licensees); in each case,
excluding any Losses for which Micromet has an obligation to indemnify one or
more MedImmune Indemnitees pursuant to Section 17.2.
     17.2 Indemnification of MedImmune. Micromet will indemnify MedImmune, its
Affiliates, and their respective directors, officers, and employees (each, a
“MedImmune Indemnitee”), and defend and save each of them harmless from and
against any and all Losses arising from or occurring as a result of any claim or
lawsuit by a Third Party against a MedImmune Indemnitee, to the extent caused by
or arising out of: (a) the gross negligence or willful misconduct on the part of
Micromet, its Affiliates or sublicensees in performing any activity contemplated
by this Agreement, (b) the development or Commercialization of Licensed Product
outside the Territory by Micromet, its Affiliates or sublicensees (and countries
inside the Territory in the event that Micromet’s license is extended to
countries of the Territory under Section 16.3.1 and/or 16.3.2), or (c) the
research, development, manufacture or sale of BiTE Product by Micromet, its
Affiliates or sublicensees pursuant to a license granted to Micromet under this
Agreement; in each case, excluding any Losses for which MedImmune has an
obligation to indemnify one or more Micromet Indemnitees pursuant to
Section 17.1.

46



--------------------------------------------------------------------------------



 



     17.3 Notice of Claim. All indemnification claims in respect of any
MedImmune Indemnitee or Micromet Indemnitee seeking indemnity under
Sections 17.1 or 17.2 (collectively, the “Indemnitees” and each an “Indemnitee”)
will be made solely by the corresponding Party (the “Indemnified Party”). The
Indemnified Party will give the indemnifying Party (the
     “Indemnifying Party”) prompt written notice (an “Indemnification Claim
Notice”) of any Losses or discovery of fact upon which such Indemnified Party
intends to base a request for indemnification under Section 17.1 or
Section 17.2, but in no event will the Indemnifying Party be liable for any
Losses that result from any delay in providing such notice. Each Indemnification
Claim Notice must contain a description of the claim and the nature and amount
of such Loss (to the extent that the nature and amount of such Loss are known at
such time). The Indemnified Party will furnish promptly to the Indemnifying
Party copies of all papers and official documents received in respect of any
Losses.
     17.4 Control of Defense. At its option, the Indemnifying Party may assume
the defense of any claim subject to indemnification as provided for in
Sections 17.1 and 17.2 (each, a “Third Party Claim”) by giving written notice to
the Indemnified Party within 30 days after the Indemnifying Party’s receipt of
an Indemnification Claim Notice. Upon assuming the defense of a Third Party
Claim, the Indemnifying Party may appoint as lead counsel in the defense of the
Third Party Claim any legal counsel selected by the Indemnifying Party. In the
event the Indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party will immediately deliver to the Indemnifying Party all
original notices and documents (including court papers) received by any
Indemnitee in connection with the Third Party Claim. Should the Indemnifying
Party assume the defense of a Third Party Claim, the Indemnifying Party will not
be liable to the Indemnified Party or any other Indemnitee for any legal
expenses subsequently incurred by such Indemnified Party or other Indemnitee in
connection with the analysis, defense or settlement of the Third Party Claim.
     17.5 Right to Participate in Defense. Without limiting Section 17.4, any
Indemnitee will be entitled to participate in, but not control, the defense of
such Third Party Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment will be at the Indemnitee’s own expense
unless (i) the employment thereof has been specifically authorized by the
Indemnifying Party in writing, or (ii) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 17.4 (in which
case the Indemnified Party will control the defense).
     17.6 Settlement. With respect to any Losses relating solely to the payment
of money damages in connection with a Third Party Claim and that will not result
in the Indemnitee’s becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in any manner other than by the
payment of money damages, and as to which the Indemnifying Party will have
acknowledged in writing the obligation to indemnify the Indemnitee hereunder,
the Indemnifying Party will have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the Indemnifying Party, in its sole discretion, will deem appropriate,
and will transfer to the Indemnified Party all amounts which said Indemnified
Party will be liable to pay prior to the entry of judgment. With respect to all
other Losses in connection with Third Party Claims, where the Indemnifying Party
has assumed the defense of the Third Party Claim in accordance with
Section 17.4, the Indemnifying Party will have authority to consent to the entry
of any

47



--------------------------------------------------------------------------------



 



judgment, enter into any settlement or otherwise dispose of such Loss provided
it obtains the prior written consent of the Indemnified Party (which consent
will be at the Indemnified Party’s sole and absolute discretion). The
Indemnifying Party will not be liable for any settlement or other disposition of
a Loss by an Indemnitee that is reached without the written consent of the
Indemnifying Party. Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, no Indemnitee will admit any
liability with respect to, or settle, compromise or discharge, any Third Party
Claim without the prior written consent of the Indemnifying Party.
     17.7 Cooperation. Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party will, and will
cause each other Indemnitee to, cooperate in the defense or prosecution thereof
and will furnish such records, information and testimony, provide such witnesses
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested in connection with such Third Party Claim. Such
cooperation will include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnitees and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party will reimburse the
Indemnified Party for all its reasonable and documented out-of-pocket expenses
in connection with such cooperation.
     17.8 Insurance. During the Term, each Party will have and maintain such
types and amounts of liability insurance as is normal and customary in the
industry generally for parties similarly situated, and will upon request provide
the other Party with a complete copy of its policies of insurance in that
regard, along with any amendments and revisions thereto.
18. Representations and Warranties
     18.1 Mutual Representations and Warranties. Each Party hereby represents
and warrants to the other Party that, as of the Effective Date:
          18.1.1 Such Party (a) has the power and authority to enter into this
Agreement and perform its obligations hereunder, and (b) has taken all necessary
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;
          18.1.2 This Agreement has been duly executed and delivered on behalf
of such Party and constitutes a legal, valid and binding obligation of such
Party and is enforceable against it in accordance with its terms subject to the
effects of bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity;
          18.1.3 The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable law or any provision of the articles of
incorporation, bylaws or any similar instrument

48



--------------------------------------------------------------------------------



 



of such Party in any material way, and (b) do not conflict with, violate, or
breach or constitute a default or require any consent under, any contractual
obligation or court or administrative order by which such Party is bound.
     18.2 Additional Representations and Warranties of Micromet. Micromet hereby
represents and warrants to MedImmune that:
               (a) Micromet is a corporation duly organized, validly existing
and in good standing under the laws of Germany, and has full corporate power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as it is contemplated to
be conducted by this Agreement;
               (b) Micromet owns all right, title and interest in and to the
Patents of Exhibit A-1;
               (c) The Patents of Exhibit A-2 are licensed to Micromet under the
Technology Acquisition Agreements of Exhibit C and that the Patents of
Exhibit A-2 have been sublicensed to MedImmune in the Territory under this
Agreement;
               (d) Micromet (i) owns all right, title and interest in and to the
MT103 Patents with respect to [***] and [***], (ii) believes that it owns all
right, title and interest in and to the MT103 Patents with respect to [***], and
(iii) will use commercially reasonable efforts to resolve the [***] with respect
to [***] interest in the MT103 Patents;
               (e) Micromet has not previously granted and, prior to expiration
or termination of this Agreement, will not grant any rights in the Licensed
Technology that conflict with the rights and licenses granted to MedImmune
herein;
               (f) prior to the Effective Date, it has provided to MedImmune
access to all material information and data in Micromet’s possession and control
regarding the safety and efficacy of Licensed Product and has disclosed to
MedImmune all such information that, to Micromet’s knowledge, is material to the
activities contemplated hereunder and that, to Micromet’s knowledge, such
information and data is correct in all material respects;
               (g) as of the Effective Date, it has neither received from nor
delivered any written claim to a Third Party (nor has a Third Party to the
knowledge of Micromet’s officers expressly threatened such a claim) asserting
the invalidity, unenforceability or misuse of any Patent included in Licensed
Technology;
               (h) to the knowledge of Micromet’s officers as of the Effective
Date, other than Patents licensed or optioned to MedImmune under this Agreement,
no Patent owned or controlled by a Third Party would be infringed by
manufacture, use or sale of Licensed Product in the Territory; and
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

49



--------------------------------------------------------------------------------



 



               (i) as of the Effective Date, (i) all the Technology Acquisition
Agreements as to which Micromet is a party with respect to Know-How and Patents
that relate to Licensed Product or manufacture or use thereof are listed in
Exhibit C, (ii) such Technology Acquisition Agreements are in full force and
effect and that valid and effective sublicenses thereunder have been granted to
MedImmune pursuant to this Agreement, (iii) to the knowledge of Micromet, no
Party to any such Technology Acquisition Agreement is in breach thereof, and
(iv) to the knowledge of Micromet, no Party to any such Technology Acquisition
Agreement has notified any other party thereto of any breach thereof.
     18.3 Additional Representations and Warranties of MedImmune. MedImmune
hereby represents and warrants to Micromet that MedImmune is a corporation duly
organized, validly existing and in good standing under the laws of Delaware, and
has full corporate power and authority and the legal right to own and operate
its property and assets and to carry on its business as it is now being
conducted and as it is contemplated to be conducted by this Agreement.
19. Disclaimer; Limitation of Liability
     19.1 Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
THIS AGREEMENT, MEDIMMUNE AND MICROMET MAKE NO REPRESENTATIONS AND GRANT NO
WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND MEDIMMUNE AND MICROMET EACH SPECIFICALLY DISCLAIM ANY
OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS, STATUTORY OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
     19.2 Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
LOST PROFITS, LOSS OF DATA, OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY
AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS
AGREEMENT. THE FOREGOING LIMITATIONS WILL NOT APPLY TO AN AWARD OF ENHANCED
DAMAGES AVAILABLE UNDER THE PATENT LAWS FOR WILLFUL PATENT INFRINGEMENT AND WILL
NOT LIMIT EITHER PARTY’S LIABILITY AND OBLIGATIONS TO THE OTHER PARTY UNDER
SECTIONS 12 AND 17.
20. Miscellaneous
     20.1 Force Majeure. Neither Party will be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from events beyond the reasonable
control of the non-performing Party, including fires, floods, embargoes,
shortages, epidemics, quarantines, war, acts of war (whether war be declared or
not),

50



--------------------------------------------------------------------------------



 



insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority. The non-performing Party will notify the other Party of
such force majeure within 10 days after such occurrence by giving written notice
to the other Party stating the nature of the event, its anticipated duration,
and any action being taken to avoid or minimize its effect. The suspension of
performance will be of no greater scope and no longer duration than is necessary
and the non-performing Party will use commercially reasonable efforts to remedy
its inability to perform; provided, however, that in the event the suspension of
performance continues for [***] after the date of the occurrence, the Party not
affected by such force majeure may terminate this Agreement immediately upon
written notice to the other Party.
     20.2 Assignment.
          20.2.1 Neither Party will sell, transfer, assign, delegate, pledge or
otherwise dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties under this Agreement
without the prior written consent of the other Party, which consent will not be
withheld or delayed unreasonably; provided, however, that either Party may
assign or transfer this Agreement or any of its rights or obligations under this
Agreement without the consent of the other Party (a) to any Affiliate of such
Party, or (b) to any Third Party with which it merges or consolidates, or to
which it transfers all or substantially all of its assets to which this
Agreement relates. The assigning Party (unless it is not the surviving entity)
will remain jointly and severally liable with the relevant Affiliate or Third
Party assignee under this Agreement, and the relevant Affiliate assignee, Third
Party assignee or surviving entity will assume in writing all of the assigning
Party’s obligations under this Agreement. Any purported assignment or transfer
in violation of this section will be void ab initio and of no force or effect.
          20.2.2 Neither Party will assign or otherwise transfer ownership (in
whole or in part), in the case of Micromet, in and to Licensed Technology and,
in the case of MedImmune, in and to MedImmune Collaboration Technology and/or
MedImmune Independent Technology, in each case only as to MedImmune, with
respect to any Licensed Product or Commercial Process without the prior written
consent of the other Party; provided, however, that a Party may assign such
interest in whole without such consent (a) to an Affiliate of such Party, (b) in
connection with the transfer or sale of all or substantially all of its
business, or (c) to any Third Party with which it merges or consolidates;
provided, however, that such assignment is in connection with a permitted
assignment of this Agreement and to the same assignee as to which this Agreement
is assigned, that such assignment is subject to this Agreement, and that the
assignee assumes in writing the assigning Party’s obligations under this
Agreement.
     20.3 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
(c) the
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

51



--------------------------------------------------------------------------------



 



remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties.
     20.4 Governing Law; Dispute Resolution.
          20.4.1 This Agreement, and any claim, dispute, or controversy of
whatever nature arising out of or relating to this Agreement will be governed by
and construed in accordance with the laws of the State of New York, U.S.A.,
without giving effect to any principles of choice of law that would require the
application of the laws of a different state or country.
          20.4.2 The Parties will try to settle their differences amicably
between themselves. If any claim, dispute, or controversy of whatever nature
arising out of or relating to this Agreement, including the performance or
alleged non-performance of a Party of its obligations under this Agreement
arises between the Parties (each a “Dispute”), a Party may notify the other
Party in writing of such Dispute. If the Parties are unable to resolve the
Dispute within 20 days of receipt of the written notice by the other Party, such
dispute will be referred to the Chief Executive Officers of each of the Parties
who will use their good faith efforts to resolve the Dispute within [***] after
such referral.
          20.4.3 If a Dispute is not resolved as provided in the preceding
Section 20.4.2, whether before or after termination of this Agreement, the
Parties hereby agree to resolve such Dispute by final and binding arbitration
administered under the rules of arbitration of JAMS by one arbitrator appointed
in accordance with the said Rules, provided that upon request of either Party,
three arbitrators will be appointed. If the Parties are unable to mutually
select such panel, the panel will be selected in accordance with the procedures
of JAMS. The decision and award rendered by the panel will be final and binding.
In any such arbitration, the arbitrators will not have the right to modify the
terms and conditions of this Agreement. As a result, the rights and obligations
of the Parties will be determined in accordance with the terms and conditions of
this Agreement and any decision or award will be only in accordance with the
terms and conditions of this Agreement. The Parties will exert best efforts to
have the decision and award rendered within [***] after the first to occur of
(i) notice of breach of this Agreement, which breach is a subject of the
arbitration, and (ii) a notice invoking this arbitration provision. Judgment
upon the award may be entered in any court having jurisdiction thereof. Any
arbitration pursuant to this section will be held in Washington, D.C. or such
other place as may be mutually agreed upon in writing by the Parties. With
respect to any disputes arising in connection with an alleged breach of a
Party’s rights and obligations with respect to confidential Know-How or
Confidential Information received from the other Party, the arbitrator will
apply the discovery provisions of the Federal Rules of Civil Procedure. This
means that depositions may be taken and full
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

52



--------------------------------------------------------------------------------



 



discovery may be obtained in any arbitration commenced under this Section 20.4
with respect to such disputes.
          20.4.4 Notwithstanding the provisions of this Section 20.4, either
Party will have the right to seek temporary or permanent injunctive relief in
any court of competent jurisdiction as may be available to such Party under the
laws and rules applicable in such jurisdiction. Further, the provisions of this
Section 20.4 will not apply with respect to any claim of a Party that the other
Party is infringing any of its patents.
     20.5 Notices. All notices or other communications that are required or
permitted hereunder will be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided in this Agreement), or sent by internationally-recognized overnight
courier addressed as follows:
If to MedImmune, to:
Before January 1, 2004
MedImmune, Inc.
35 W. Watkins Mill Road
Gaithersburg, MD 20878
USA
Attention: Legal Department
Facsimile: (301)527-4214
After January 1, 2004
MedImmune, Inc.
One MedImmune Way
Gaithersburg, MD 20878, USA
Attention: Legal Department
Facsimile: (301) 527-4214
If to Micromet, to:
Micromet AG
Staffelseestrasse 2
81477 Munich
Germany
Attention: Chief Business Officer
Facsimile: ++49 89 895 277 205

53



--------------------------------------------------------------------------------



 



with a copy to:
Cooley Godward, LLP
One Freedom Square
Reston Town Center
11951 Freedom Drive
Reston, Virginia 20190-5656
Attention: Matthias Alder
Facsimile: (703) 456-8100
or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance with this Agreement. Any
such communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a business day, and (ii) on the
second business day after dispatch, if sent by internationally-recognized
overnight courier. It is understood and agreed that this Section 20.5 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their duties, in due course, under the terms of this
Agreement.
     20.6 Entire Agreement; Modifications. This Agreement (including any
Exhibits, Schedules, or other attachments hereto, each of which is hereby
incorporated by reference herein) sets forth and constitutes the entire
agreement and understanding between the Parties with respect to the subject
matter of this Agreement and all prior agreements, understanding, promises and
representations, whether written or oral, with respect thereto are superseded by
this Agreement, including the Confidentiality Agreement between the Parties
dated December 11, 2002; provided, however, that no agreement between the
Parties executed contemporaneously with this Agreement will be so superseded by
this Agreement. Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth in this Agreement. No amendment or modification of this Agreement will be
binding upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.
     20.7 Relationship of the Parties. It is expressly agreed that the
relationship between the Parties is and will be that of independent contractors,
and that the relationship between the Parties will not constitute a partnership,
joint venture or agency. Neither Party will have the authority to make any
statements, representations or commitments of any kind, or to take any action,
which will be binding on the other, without the prior written consent of the
other to do so. All persons employed by a Party will be employees of such Party
and not of the other Party and all costs and obligations incurred by reason of
any such employment will be for the account and expense of such Party.
     20.8 Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit of such term or condition, but
no such waiver will be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. The waiver
by either Party of any right under this Agreement or of claims based on the
failure to perform or a breach by the other Party will not be deemed a waiver of
any other right under this Agreement or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

54



--------------------------------------------------------------------------------



 



     20.9 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
     20.10 No Benefit to Third Parties. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they will not
be construed as conferring any rights on any other parties.
     20.11 Further Assurance. Each Party will duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights and remedies under this Agreement.
     20.12 English Language. This Agreement has been written and executed in the
English language. Any translation into any other language will not be an
official version hereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version will
control.
     20.13 Construction. Except where the context otherwise requires, wherever
used, the singular will include the plural, the plural the singular, the use of
any gender will be applicable to all genders, and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein means including, without limiting
the generality of any description preceding such term. References to “Section”
or “Sections” are references to the numbered sections of this Agreement, unless
expressly stated otherwise.
[Remainder of this page is left blank intentionally]

55



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

              Micromet AG   MedImmune, Inc.
 
           
By:
  /s/ Christian Itin   By:   /s/ David M. Mott
Name:
  Christian Itin   Name:   David M. Mott
Title:
  Chief Business Officer   Title:   CEO
 
           
By:
  /s/ G.K. Mirow        
Name:
  G.K. Mirow        
Title:
  Chief Financial Officer        

[Signature Page to the Collaboration and License Agreement]

56



--------------------------------------------------------------------------------



 



Exhibit A-1
Issued Patents and Published Patent Applications of Micromet
(as of the Effective Date)

                      Patent /             Application     Country   Title of
Application   Number   Comment/Status
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit A-2
Issued Patents and Published Patent Applications
licensed by Micromet
(as of the Effective Date)

                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]   [***]   [***]
 
                       
[***]
  [***]   [***]   [***]   [***]        
 
                       
[***]
  [***]   [***]   [***]   [***]        

Licensed by Micromet from [***]
As per Licensing Agreement of September 2000
I. Patents based on Swiss Patent Application [***]

                      Country   Appln.-No.   Patent-No.   Expiry Date   Status  
Type
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]   [***]

II. Patents based on Swiss Patent Application [***]

                      Country   Appln.-No.   Patent-No.   Expiry Date   Status  
Type
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]    
[***]
  [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------



 



Patents and patent applications licensed to Micromet by [***] include, in
addition to those rights indicated above, the patents and patent applications
based on Swiss Patent Application [***] and any and all patents that may issue
from said patent applications, including any and all divisions, continuations,
continuations-in-part, extensions in any form whatsoever, substitutions,
renewals, registrations, revalidations, reissues or additions of or to any of
the aforesaid patents and patent applications.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------



 



Exhibit A-3
Published Patent Applications of Micromet
(subject to challenge as of the Effective Date)

                      Patent /             Application     Country   Title of
Application   Number   Comment/Status
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]
 
           
[***]
  [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit B
MT103 Sequence
MT103 Amino Acid Sequence
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit C
Micromet Technology Acquisition Agreements
• [***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit D
[***] Patent

                      Country   Appln.-No.   Patent-No.   Expiry Date   Status  
Type
[***]
  [***]   [***]   [***]   [***]    

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit E
Development Plan for MT103
[Exhibit begins on following page.]

 



--------------------------------------------------------------------------------



 



ARTICLE 1 — MT103 Clinical Development Plan
General assumptions:
[***]
ARTICLE 2 — Phase I/II studies
Terminated studies:

  1.   MT103/I-01-2001; [***]
[***]

Currently ongoing studies:

  2.   MT103/I-01-2002; [***]
[***]     3.   MT103/I-02-2002; [***].
[***]

Currently planned studies:
[***]
[***]

  a.   [***]

[***]
Additional studies
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Different routes of administration
[***]
Non-invasive patient studies
[***]
Proof of efficacy
[***]
End of Phase II decision points
[***]
Phase III studies/other studies for BLA filing
     [***]
CLL
[***]
Safety population
[***]
Timelines
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2



--------------------------------------------------------------------------------



 



                                                                      2003    
2004       1Q     2Q     3Q     4Q     1Q     2Q     3Q     4Q  
Process related
                                                               
Transfer @ 100L
                                                               
Trial runs & evaluation @ MEDI
                                                               
Process optimization
                                                               
Stability of representative material
                                                               
Viral clearance (1)
                                                               
Cell line
                                                               
Bulk harvest testing inkl. VLP (2)
                                                               
End of production cell bank
                                                               
MCB Characterization (3)
                                                               
Analytical methods
                                                               
Validation potency assay
                                                               
Two-sided binding assay (4)
                                                               
Removal of contaminants (5)
                                                               
MT103 PK assay (6)
                                                               
Assay for anti-MT103 Abs (Immunogenicity)
                                                               
Multimer characterization
                                                               
Degradation pathways
                                                               
Formulation
                                                               
Lyophilization cycle opt.
                                                               
In vitro pharmacology
                                                               
Toxicity studies
                                                               
Tissue Cross Reactivity w/ MT103(7)
                                                               
General tox at high dose (8)
                                                               
IND Filing
                                                               

 
NOTES:
    (1 )   Studies to validate viral clearance; additional viruses and process
steps to be evaluated.
 
       
 
    (2 )   Additional EOP testing (retroviral quantitation) may be needed on the
unpurified bulk; next CTM production (either CMO or MEDI)
 
       
 
    (3 )   MCB testing doesn’t fulfill the safety requirements in FDA PTC for
mfg of mAbs (XC assay, RT assay, and in vivo adventicious agents)
 
       
 
    (4 )   Develop a two-sided binding assay; Biacore for CD3 and CD19.
 
       
 
    (5 )   Additional assays needed to quantify removal of process and
product-related contaminants.
 
       
 
    (6 )   Develop a robust assay; consider generating an anti-idotype antibody
assay.
 
       
 
    (7 )   Conduct TCR studies with MT103 compound to show binding to tissues
known to be positive and negative for CD3 and CD19.
 
       
 
    (8 )   Conduct general toxicity study in non-relevant species at high MT103
dose level.

[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------



 



Exhibit F
Process Royalties Upon [***]

          Royalty Rate upon [***]   repayment of costs
[***]
  [***]%
 
   
[***]
  [***]%
 
   
[***]
  [***]%

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit G
Convertible Note
[see Second Amended and Restated Note, dated December 27, 2006, incorporated by
reference to Micromet’s Current Report on Form 8-K filed with the Securities and
Exchange Commission on January 4, 2007]

 